Exhibit 10.1

$2,650,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 28, 2007

among

Duke Energy Corporation

Duke Energy Carolinas, LLC

Duke Energy Ohio, Inc.

Duke Energy Indiana, Inc.
and

Duke Energy Kentucky, Inc.,
as Borrowers,

The Banks Listed Herein,

Wachovia Bank, National Association,

as Administrative Agent,

JPMorgan Chase Bank, National Association

Barclays Bank PLC

Bank of America, N.A.

and

Citibank, N.A.,

as Co-Syndication Agents

and

The Bank of Tokyo-Mitsubishi, Ltd., New York Branch

and

Credit Suisse,

as Co-Documentation Agents

--------------------------------------------------------------------------------

J.P. Morgan Securities Inc. and

Wachovia Capital Markets, LLC,

Co-Lead Arrangers and

Joint Bookrunners


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

PAGE

Article 1

DEFINITIONS

 

 

 

Section 1.01.

Definitions

1

Section 1.02.

Accounting Terms and Determinations

15

Section 1.03.

Types of Borrowings

15

 

 

 

Article 2

THE CREDITS

 

 

 

Section 2.01.

Commitments to Lend

15

Section 2.02.

Notice of Borrowings

17

Section 2.03.

Notice to Banks; Funding of Loans

18

Section 2.04.

Registry; Notes

19

Section 2.05.

Maturity of Loans; Effect of Cash Collateralization of Letters of Credit

19

Section 2.06.

Interest Rates

19

Section 2.07.

Fees

21

Section 2.08.

Optional Termination or Reduction of Sublimits; Changes to Sublimits

21

Section 2.09.

Method of Electing Interest Rates

22

Section 2.10.

Mandatory Termination of Commitments

23

Section 2.11.

Optional Prepayments

23

Section 2.12.

General Provisions as to Payments

24

Section 2.13.

Funding Losses

24

Section 2.14.

Computation of Interest and Fees

25

Section 2.15.

Letters of Credit

25

Section 2.16.

Regulation D Compensation

29

Section 2.17.

Increase In Commitments; Additional Banks

29

Section 2.18.

Swingline Loans

31

 

 

 

Article 3

CONDITIONS

 

 

 

Section 3.01.

Effectiveness

33

Section 3.02.

Borrowings and Issuance of Letters of Credit

35

 

 

 

Article 4

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01.

Organization and Power

35

 

i


--------------------------------------------------------------------------------


 

Section 4.02.

Corporate and Governmental Authorization; No Contravention

36

Section 4.03.

Binding Effect

36

Section 4.04.

Financial Information

36

Section 4.05.

Regulation U

37

Section 4.06.

Litigation

37

Section 4.07.

Compliance with Laws

38

Section 4.08.

Taxes

38

 

 

 

Article 5

COVENANTS

 

 

 

Section 5.01.

Information

38

Section 5.02.

Payment of Taxes

40

Section 5.03.

Maintenance of Property; Insurance

41

Section 5.04.

Maintenance of Existence

41

Section 5.05.

Compliance with Laws

41

Section 5.06.

Books and Records

41

Section 5.07.

Negative Pledge

42

Section 5.08.

Consolidations, Mergers and Sales of Assets

44

Section 5.09.

Use of Proceeds

44

Section 5.10.

Indebtedness/Capitalization Ratio

44

 

 

 

Article 6

DEFAULTS

 

 

 

Section 6.01.

Events of Default

44

Section 6.02.

Notice of Default

46

Section 6.03.

Cash Cover

47

 

 

 

Article 7

THE ADMINISTRATIVE AGENT

 

 

 

Section 7.01.

Appointment and Authorization

47

Section 7.02.

Administrative Agent and Affiliates

47

Section 7.03.

Action by Administrative Agent

47

Section 7.04.

Consultation with Experts

48

Section 7.05.

Liability of Administrative Agent

48

Section 7.06.

Indemnification

48

Section 7.07.

Credit Decision

48

Section 7.08.

Successor Administrative Agent

49

Section 7.09.

Administrative Agent’s Fee

49

Section 7.10.

Other Agents

49

 

ii


--------------------------------------------------------------------------------


 

 

 

Article 8

CHANGE IN CIRCUMSTANCES

 

 

 

Section 8.01.

Basis for Determining Interest Rate Inadequate or Unfair

49

Section 8.02.

Illegality

50

Section 8.03.

Increased Cost and Reduced Return

51

Section 8.04.

Taxes

52

Section 8.05.

Base Rate Loans Substituted for Affected Euro-Dollar Loans

54

Section 8.06.

Substitution of Bank; Termination Option

55

 

 

 

Article 9

MISCELLANEOUS

 

 

 

Section 9.01.

Notices

56

Section 9.02.

No Waivers

57

Section 9.03.

Expenses; Indemnification

57

Section 9.04.

Sharing of Set-offs

57

Section 9.05.

Amendments and Waivers

58

Section 9.06.

Successors and Assigns

58

Section 9.07.

Collateral

60

Section 9.08.

Confidentiality

60

Section 9.09.

Governing Law; Submission to Jurisdiction

61

Section 9.10.

Counterparts; Integration

61

Section 9.11.

WAIVER OF JURY TRIAL

61

Section 9.12.

USA Patriot Act

61

 

 

 

COMMITMENT SCHEDULE

 

 

PRICING SCHEDULE

 

 

SCHEDULE 1.01 –   EXISTING LETTERS OF CREDIT

 

 

 

 

 

EXHIBIT A –

 

Note

EXHIBIT B-1 –

 

Opinion of Internal Counsel of the Borrower

EXHIBIT B-2 –

 

Opinion of Special Counsel for the Borrower

EXHIBIT C –

 

Opinion of Davis Polk & Wardwell, Special Counsel for the Agents

EXHIBIT D –

 

Assignment and Assumption Agreement

EXHIBIT E –

 

Extension Agreement

EXHIBIT F –

 

Notice of Issuance

EXHIBIT G -

 

Approved Form of Letter of Credit

 

iii


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

AGREEMENT dated as of June 28, 2007 among DUKE ENERGY CORPORATION, DUKE ENERGY
CAROLINAS, LLC, DUKE ENERGY OHIO, INC., DUKE ENERGY INDIANA, INC. and DUKE
ENERGY KENTUCKY, INC., as Borrowers, the BANKS listed on the signature pages
hereof, WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, BARCLAYS BANK PLC, BANK OF AMERICA,
N.A. and CITIBANK, N.A., as Co-Syndication Agents, and THE BANK OF
TOKYO-MITSUBISHI, LTD., New York Branch and CREDIT SUISSE, as Co-Documentation
Agents.

W I T N E S S E T H:

WHEREAS, certain of the parties hereto are parties to one or more of the
Existing Agreements (as this and other capitalized terms are defined in Section
1.01 of this Agreement); and

WHEREAS, the parties hereto wish to consolidate the credit facilities under the
Existing Agreements into a single multi-borrower credit facility, and in
connection therewith to modify certain terms and conditions of the Existing
Agreements, all as more fully set forth herein;

NOW, THEREFORE, the parties hereto hereby agree that, on and as of the Effective
Date, the Existing Agreements are hereby amended and restated in their entirety
as follows:

ARTICLE 1
DEFINITIONS

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

“Additional Bank” means any financial institution that becomes a Bank for
purposes hereof pursuant to Section 2.17 or 8.06.

“Administrative Agent” means Wachovia in its capacity as administrative agent
for the Banks hereunder, and its successors in such capacity.

“Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
each Borrower) duly completed by such Bank.

“Affiliate” means, as to any Person (the “specified Person”) (i) any Person that
directly, or indirectly through one or more intermediaries, controls the


--------------------------------------------------------------------------------


specified Person (a “Controlling Person”) or (ii) any Person (other than the
specified Person or a Subsidiary of the specified Person) which is controlled by
or is under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Agent” means any of the Administrative Agent, the Co-Syndication Agents or the
Co-Documentation Agents.

“Aggregate Exposure” means, with respect to any Bank at any time, the aggregate
amount of its Borrower Exposures to all Borrowers at such time.

“Agreement” means this Agreement as the same may be amended from time to time.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

“Applicable Margin” means, with respect to Euro-Dollar Loans or Swingline Loans
to any Borrower, the applicable rate per annum for such Borrower determined in
accordance with the Pricing Schedule.

“Appropriate Share” has the meaning set forth in Section 8.03(d).

“Approved Fund” means any Fund that is administered or managed by (i) a Bank,
(ii) an Affiliate of a Bank or (iii) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Approved Officer” means the president, the chief financial officer, a vice
president, the treasurer, an assistant treasurer or the controller of the
Borrower or such other representative of the Borrower as may be designated by
any one of the foregoing with the consent of the Administrative Agent.

“Assignee” has the meaning set forth in Section 9.06(c).

“Availability Percentage” means, with respect to each Borrower at any time, the
percentage which such Borrower’s Sublimit bears to the aggregate amount of the
Commitments, all determined as of such time.

“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Additional Bank, each Assignee which becomes a Bank pursuant
to Section 9.06(c), and their respective successors.  Each reference herein to a
“Bank” shall, unless the context otherwise requires, include the Swingline Bank
and each Issuing Bank in such capacity.

2


--------------------------------------------------------------------------------


“Barclays” means Barclays Bank PLC.

“Base Rate” means, for any day for which the same is to be calculated, the
higher of (a) the Prime Rate and (b) the Federal Funds Rate for such day plus
1/2 of 1%.  Each change in the Base Rate shall take effect simultaneously with
the corresponding change in the rates described in clause (a) or clause (b)
above, as the case may be.

“Base Rate Loan” means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

“Borrower” means each of Duke Energy Carolinas, Duke Energy Ohio, Duke Energy
Indiana, Duke Energy Kentucky and the Company.  References herein to “the
Borrower” in connection with any Loan or Group of Loans or any Letter of Credit
hereunder are to the particular Borrower to which such Loan or Loans are made or
proposed to be made or at whose request and for whose account such Letter of
Credit is issued or proposed to be issued.

“Borrower Exposure” means, with respect to any Bank and any Borrower at any
time, (i) an amount equal to the product of such Bank’s Percentage and such
Borrower’s Sublimit (whether used or unused) at such time or (ii) if such Bank’s
Commitment shall have terminated, either generally or with respect to such
Borrower, or if such Borrower’s Sublimit shall have been reduced to zero, the
sum of the aggregate outstanding principal amount of its Loans (other than
Swingline Loans) to such Borrower, the aggregate amount of its Letter of Credit
Liabilities in respect of such Borrower and the amount of its Swingline Exposure
in respect of such Borrower at such time.

“Borrower Maturity Date” means, with respect to any Revolving Credit Loan to any
Borrower other than the Company, the first anniversary of the date of the
Borrowing of such Revolving Credit Loan; provided that if the Borrower
designates such Borrowing as long-term in its Notice of Borrowing, then the
Borrower Maturity Date shall not be applicable thereto.

“Borrowing” has the meaning set forth in Section 1.03.

“CG&E First Mortgage Trust Indenture” means the first mortgage trust indenture,
dated as of August 1, 1936, between Duke Energy Ohio and The Bank of New York
(successor to Irving Trust Company), as trustee, as amended, modified or
supplemented from time to time, and any successor or replacement mortgage trust
indenture.

“Cinergy” means Cinergy Corp., a Delaware corporation.

3


--------------------------------------------------------------------------------


“Co-Documentation Agent” means each of The Bank of Tokyo-Mitsubishi, Ltd., New
York Branch and Credit Suisse, in its capacity as documentation agent in respect
of this Agreement.

“Commitment” means (i) with respect to any Bank listed on the signature pages
hereof, the amount set forth opposite its name on the Commitment Schedule as its
Commitment and (ii) with respect to each Additional Bank or Assignee which
becomes a bank pursuant to Sections 2.17, 8.06 and 9.06(c), the amount of the
Commitment thereby assumed by it, in each case as such amount may from time to
time be reduced pursuant to Sections 2.08, 2.10, 8.06 or 9.06(c) or increased
pursuant to Sections 2.17, 8.06 or  9.06(c).

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Commitment Termination Date” means, for each Bank, June 28, 2012, as such date
may be extended from time to time with respect to such Bank pursuant to Section
2.01(c) or, if such day is not a Euro-Dollar Business Day, the next preceding
Euro-Dollar Business Day.

“Company” means Duke Energy Corporation, a Delaware corporation.

“Consolidated Capitalization” means, with respect to any Borrower, the sum,
without duplication, of (i) Consolidated Indebtedness of such Borrower, (ii)
consolidated common equityholders’ equity as would appear on a consolidated
balance sheet of such Borrower and its Consolidated Subsidiaries prepared in
accordance with generally accepted accounting principles, (iii) the aggregate
liquidation preference of preferred or priority equity interests (other than
preferred or priority equity interests subject to mandatory redemption or
repurchase) of such Borrower and its Consolidated Subsidiaries upon involuntary
liquidation, (iv) the aggregate outstanding amount of all Equity Preferred
Securities of such Borrower and (v) minority interests as would appear on a
consolidated balance sheet of such Borrower and its Consolidated Subsidiaries
prepared in accordance with generally accepted accounting principles.

“Consolidated Indebtedness” means, at any date, with respect to any Borrower,
all Indebtedness of such Borrower and its Consolidated Subsidiaries determined
on a consolidated basis in accordance with generally accepted accounting
principles; provided that Consolidated Indebtedness shall exclude, to the extent
otherwise reflected therein, Equity Preferred Securities of such Borrower and
its Consolidated Subsidiaries up to a maximum excluded amount equal to 15% of
Consolidated Capitalization of such Borrower.

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those

4


--------------------------------------------------------------------------------


of such Person in its consolidated financial statements if such statements were
prepared as of such date.

“Co-Syndication Agent” means each of JPMCB, Barclays, Bank of America, N.A. and
Citibank, N.A., in its capacity as syndication agent in respect of this
Agreement.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Departing Bank” means any Person which has a commitment to extend credit under
an Existing Agreement but does not have a Commitment under this Agreement.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or in the State of North Carolina are
authorized by law to close.

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrowers and the Administrative Agent.

“Duke Capital” means Duke Capital, LLC, a former Subsidiary of the Company.

“Duke Energy Carolinas” means Duke Energy Carolinas, LLC, a North Carolina
limited liability company (f/k/a Duke Power Company, LLC).

“Duke Energy Carolinas Mortgage” means the First and Refunding Mortgage between
Duke Energy Carolinas and JPMCB, as successor trustee, dated as of December 1,
1927 as amended or supplemented from time to time.

“Duke Energy Indiana” means Duke Energy Indiana, Inc., an Indiana corporation
(f/k/a PSI Energy, Inc.).

“Duke Energy Kentucky” means Duke Energy Kentucky, Inc., a Kentucky corporation
(f/k/a The Union Light, Heat & Power Company).

“Duke Energy Ohio” means Duke Energy Ohio, Inc., an Ohio corporation (f/k/a The
Cincinnati Gas & Electric Company).

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

5


--------------------------------------------------------------------------------


“Endowment” means the Duke Endowment, a charitable common law trust established
by James B. Duke by Indenture dated December 11, 1924.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

“Equity Preferred Securities” means, with respect to any Borrower, any trust
preferred securities or deferrable interest subordinated debt securities issued
by such Borrower or any Subsidiary or other financing vehicle of such Borrower
that (i) have an original maturity of at least twenty years and (ii) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the first anniversary of the latest Commitment Termination Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Group” means, with respect to any Borrower, such Borrower and all other
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with such
Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrowers
and the Administrative Agent.

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

6


--------------------------------------------------------------------------------


“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.06(b) on the basis of a London Interbank Offered Rate.

“Euro-Dollar Reference Banks” means the principal London offices of JPMCB and
Wachovia.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.15.

“Event of Default” has the meaning set forth in Section 6.01.

“Existing Agreements” shall mean (a) the $400,000,000 Credit Agreement dated as
of December 7, 2006, among the Company, the banks listed therein and Wachovia,
as administrative agent, (b) the $1,500,000,000 Amended and Restated Credit
Agreement dated as of June 29, 2006, among Cinergy, Duke Energy Ohio, Duke
Energy Indiana, Duke Energy Kentucky, the banks listed therein and Barclays Bank
PLC, as administrative agent, (c) the $600,000,000 Amended and Restated Credit
Agreement dated as of June 29, 2006, among Duke Energy Carolinas, the banks
listed therein and Citibank, N.A., as administrative agent, (d) the $75,000,000
Amended and Restated Credit Agreement, dated as of September 11, 2006, between
Duke Energy Carolinas and Merrill Lynch Bank USA and (e) the $75,000,000 Credit
Agreement, dated as of September 11, 2006, among Duke Energy Carolinas, the
banks listed therein and Credit Suisse, Cayman Islands Branch, as administrative
agent, in each case as amended and in effect on the Effective Date.

“Existing Letters of Credit” means the letters of credit set forth in Schedule
1.01.

“Facility Fee Rate” means, with respect to any Borrower, the applicable rate per
annum for such Borrower determined in accordance with the Pricing Schedule.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Wachovia on such day on such transactions as
determined by the Administrative Agent.

7


--------------------------------------------------------------------------------


“Final Maturity Date” means, for each Bank, the first anniversary of its
Commitment Termination Date or, if such day is not a Euro-Dollar Business Day,
the next preceding Euro-Dollar Business Day.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
to the same Borrower which are Base Rate Loans at such time or (ii) all
Euro-Dollar Loans to the same Borrower having the same Interest Period at such
time; provided that, if a Loan of any particular Bank is converted to or made as
a Base Rate Loan pursuant to Article 8, such Loan shall be included in the same
Group or Groups of Loans from time to time as it would have been if it had not
been so converted or made.

“Hedging Agreement” means for any Person, any and all agreements, devices or
arrangements designed to protect such Person or any of its Subsidiaries from the
fluctuations of interest rates, exchange rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
commodity swap agreements, forward rate currency or interest rate options, puts
and warrants.  Notwithstanding anything herein to the contrary, “Hedging
Agreements” shall also include fixed-for-floating interest rate swap agreements
and similar instruments.

“Increased Commitments” has the meaning set forth in Section 2.17.

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired, (iv) all
indebtedness under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases in respect
of which such Person is liable as lessee, (v) the face amount of all outstanding
letters of credit issued for the account of such Person (other than letters of
credit relating to indebtedness included in Indebtedness of such Person pursuant
to another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (vi) indebtedness secured by any Lien on
property or assets of such Person, whether or not assumed (but in any event not
exceeding the fair market value of the property or asset), (vii) all direct
guarantees of Indebtedness referred to above of another Person, (viii) all
amounts payable in connection with

8


--------------------------------------------------------------------------------


mandatory redemptions or repurchases of preferred stock or member interests or
other preferred or priority equity interests and (ix) any obligations of such
Person (in the nature of principal or interest) in respect of acceptances or
similar obligations issued or created for the account of such Person.

“Initial Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below:

Borrower

 

Initial Sublimit

 

 

 

 

 

Company

 

$

850,000,000

 

 

 

 

 

Duke Energy Carolinas

 

$

800,000,000

 

 

 

 

 

Duke Energy Ohio

 

$

500,000,000

 

 

 

 

 

Duke Energy Indiana

 

$

400,000,000

 

 

 

 

 

Duke Energy Kentucky

 

$

100,000,000

 

 

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six, or, if deposits of a corresponding
maturity are generally available in the London interbank market, nine or twelve,
months thereafter, as the Borrower may elect in such notice; provided that:

(a)       any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and

(b)      any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month;

provided further that:  (x) no Interest Period applicable to any Loan of any
Bank which begins before such Bank’s Commitment Termination Date may end after
such Bank’s Commitment Termination Date; and (y) no Interest Period applicable
to any Loan of any Bank may end after such Bank’s Final Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

9


--------------------------------------------------------------------------------


“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be, or if such Person does not have a
rating of its long-term unsecured debt securities, then if the corporate credit
rating of such Person, if any exists, from S&P is BBB- or higher or the issuer
rating of such Person, if any exists, from Moody’s is Baa3 or higher.

“Issuing Bank” means (i) each of JPMCB and Wachovia, (ii) Barclays, with respect
to any Existing Letter of Credit issued by it and (iii) any other Bank that may
agree to issue letters of credit hereunder, in each case as issuer of a Letter
of Credit hereunder.  No Issuing Bank shall be obligated to issue any Letter of
Credit hereunder if, after giving effect thereto, the aggregate Letter of Credit
Liabilities in respect of all Letters of Credit issued by such Issuing Bank
hereunder would exceed (i) in the case of Wachovia, $1,000,000,000 (as such
amount may be modified from time to time by agreement between the Company and
Wachovia), (ii) in the case of JPMCB, $500,000,000 (as such amount may be
modified from time to time by agreement between the Company and such Issuing
Bank) or (iii) with respect to any other Issuing Bank, such amount (if any) as
may be agreed for this purpose from time to time by such Issuing Bank and the
Company.  For avoidance of doubt, the limitations in the preceding sentence are
for the exclusive benefit of the respective Issuing Banks, are incremental to
the other limitations specified herein on the availability of Letters of Credit
and do not affect such other limitations.

“JPMCB” means JPMorgan Chase Bank, National Association.

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
an Issuing Bank in accordance with Section 2.15, including the Existing Letters
of Credit.

“Letter of Credit Liabilities” means, for any Bank and at any time, such Bank’s
ratable participation in the sum of (x) the amounts then owing by all Borrowers
in respect of amounts drawn under Letters of Credit and (y) the aggregate amount
then available for drawing under all Letters of Credit.

“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as reported on page “3750” of the Telerate Service (or such other page
as may replace the 3750 page of that service or if the Telerate Service shall
cease displaying such rates, such other service or services as may be nominated
by the British Bankers’ Association for the purpose of displaying London
interbank offered rates for U.S. dollar deposits), determined as of 11:00 a.m.
London time, for such day; or if such day is not a Euro-Dollar Business Day, for
the immediately preceding Euro-Dollar Business Day (or if not so reported,

 

10


--------------------------------------------------------------------------------


then as determined by the Administrative Agent from another recognized source or
interbank quotation.)

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, any Borrower or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Loan” means a Revolving Credit Loan, a Term Loan or a Swingline Loan; provided
that Swingline Loans shall be subject to only those provisions of Article 2
which are specifically made applicable to Swingline Loans.

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

“Material Debt” means, with respect to any Borrower, Indebtedness of such
Borrower or any of its Material Subsidiaries in an aggregate principal amount
exceeding $150,000,000.

“Material Plan” has the meaning set forth in Section 6.01(i).

“Material Subsidiary” means at any time, with respect to any Borrower, any
Subsidiary of such Borrower that is a “significant subsidiary” (as such term is
defined on the Effective Date in Regulation S-X of the Securities and Exchange
Commission (17 CFR 210.1-02(w)), but treating all references therein to the
“registrant” as references to such Borrower).

“Maximum Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below:

Borrower

 

Maximum Sublimit

 

 

 

 

 

Company

 

$

1,200,000,000

 

 

 

 

 

Duke Energy Carolinas

 

$

1,200,000,000

 

 

 

 

 

Duke Energy Ohio

 

$

750,000,000

 

 

 

 

 

Duke Energy Indiana

 

$

600,000,000

 

 

 

 

 

Duke Energy Kentucky

 

$

150,000,000

 

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Indenture” means, in the case of each of Duke Energy Carolinas, Duke
Energy Ohio, Duke Energy Indiana and Duke Energy Kentucky,

11


--------------------------------------------------------------------------------


the Duke Energy Carolinas Mortgage, the CG&E First Mortgage Trust Indenture, PSI
Energy First Mortgage Trust Indenture or ULH&P First Mortgage Trust Indenture,
respectively.

“Notes” means promissory notes of a Borrower, in the form required by Section
2.04, evidencing the obligation of such Borrower to repay the Loans made to it,
and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09(b)

“Notice of Issuance” has the meaning set forth in Section 2.15(b).

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.06(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Bank at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in Charlotte, North Carolina
as its Prime Rate.  Any change in the interest rate resulting from a

12


--------------------------------------------------------------------------------


change in the Prime Rate shall become effective as of 12:01 a.m. of the Domestic
Business Day on which each change in the Prime Rate is announced by the
Administrative Agent.  The Prime Rate is a reference rate used by the
Administrative Agent in determining interest rates on certain loans and is not
intended to be the lowest rate of interest charged on any extension of credit to
any debtor.

“PSI Energy First Mortgage Trust Indenture” means the first mortgage trust
indenture, dated as of September 1, 1939, between Duke Energy Indiana and
LaSalle Bank National Association (formerly known as LaSalle National Bank
Company and successor, as trustee, to First National Bank of Chicago), as
trustee, as amended, modified or supplemented from time to time, and any
successor or replacement mortgage trust indenture.

“Quarterly Payment Date” means the first Domestic Business Day of each January,
April, July and October.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Obligation” means, at any time, the obligation of the Borrower
then outstanding under Section 2.15 to reimburse the Issuing Bank for amounts
paid by the Issuing Bank in respect of any one or more drawings under a Letter
of Credit.

“Removed Borrower” has the meaning set forth in Section 9.05(b)

“Required Banks” means, at any time, Banks having at least 51% in aggregate
amount of the Aggregate Exposures at such time.

“Revolving Credit Loan” means a loan made or to be made by a Bank pursuant to
Section 2.01(a); provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Revolving Credit Loan” shall refer to the combined principal amount
resulting from such combination or to each of the separate principal amounts
resulting from such subdivision, as the case may be.

“Revolving Credit Period” means, with respect to any Bank, the period from and
including the Effective Date to but not including its Commitment Termination
Date.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to

13


--------------------------------------------------------------------------------


elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, “Subsidiary” means a Subsidiary of a Borrower.

“Substantial Assets” means, with respect to any Borrower, assets sold or
otherwise disposed of in a single transaction or a series of related
transactions representing 25% or more of the consolidated assets of such
Borrower and its Consolidated Subsidiaries, taken as a whole.

“Sublimit” means, with respect to each Borrower, its Initial Sublimit, as the
same may be modified from time to time pursuant to Sections 2.08 and 2.17;
provided that a Borrower’s Sublimit shall at no time exceed such Borrower’s
Maximum Sublimit.

“Swingline Bank” means Wachovia, in its capacity as the Swingline Bank under the
swing loan facility described in Section 2.18.

“Swingline Exposure” means, with respect to any Bank, an amount equal to such
Bank’s Percentage of the aggregate outstanding principal amount of Swingline
Loans.

 “Swingline Loan” means a loan made or to be made by the Swingline Bank pursuant
to Section 2.18.

“Swingline Termination Date”  means the tenth Domestic Business Day prior to
Wachovia’s Commitment Termination Date.

“Term Loan” means a loan made or to be made by a Bank pursuant to Section
2.01(b); provided that, if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Interest Rate Election, the term
“Term Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

“Trust” means The Doris Duke Trust, a trust established by James B. Duke by
Indenture dated December 11, 1924 for the benefit of certain relatives.

“ULH&P First Mortgage Trust Indenture” means the first mortgage trust indenture,
dated as of February 1, 1949, between Duke Energy Kentucky and The Bank of New
York (successor to Irving Trust Company), as trustee, as amended, modified or
supplemented from time to time, and any successor or replacement mortgage trust
indenture.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan
exceeds (ii) the fair market value of all Plan assets allocable to such
benefits,

14


--------------------------------------------------------------------------------


all determined as of the then most recent valuation date for such Plan, but only
to the extent that such excess represents a potential liability of a member of
the ERISA Group to the PBGC or the Plan under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Utilization Limits” means the requirements that (i) for any Bank, the aggregate
outstanding principal amount of its Loans (other than Swingline Loans) to all
Borrowers hereunder plus the aggregate amount of its Letter of Credit
Liabilities plus its Swingline Exposure shall at no time exceed the amount of
its Commitment and (ii) for any Borrower, the aggregate outstanding principal
amount of Loans to such Borrower plus the aggregate amount of Letter of Credit
Liabilities in respect of Letters of Credit issued for its account shall at no
time exceed its Sublimit.

“Wachovia” means Wachovia Bank, National Association.

Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the relevant Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of such Borrower and its Consolidated Subsidiaries
delivered to the Banks.

Section 1.03.  Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to a single Borrower
pursuant to Article 2 on a single date and for a single Interest Period. 
Borrowings are classified for purposes of this Agreement by reference to the
pricing of Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro Dollar Loans).

ARTICLE 2
THE CREDITS

Section 2.01.  Commitments to Lend.  (a)  Revolving Credit Loans.  During its
Revolving Credit Period, each Bank severally agrees, on the terms and conditions
set forth in this Agreement, to make loans to each Borrower pursuant to this
subsection from time to time; provided that, immediately after each such loan is
made, the Utilization Limits are not exceeded.  Each Borrowing under this
subsection shall be in an aggregate principal amount of $10,000,000 or any
larger

15


--------------------------------------------------------------------------------


multiple of $1,000,000 (except that any such Borrowing may be in the aggregate
amount available in accordance with Section 3.02(b)) and shall be made from the
several Banks ratably in proportion to their respective Commitments in effect on
the date of Borrowing; provided that, if the Interest Period selected by the
Borrower for a Borrowing would otherwise end after the Commitment Termination
Dates of some but not all Banks, the Borrower may in its Notice of Borrowing
elect not to borrow from those Banks whose Commitment Termination Dates fall
prior to the end of such Interest Period.  Within the foregoing limits, the
Borrowers may borrow under this subsection (a), or to the extent permitted by
Section 2.11, prepay Loans and reborrow at any time during the Revolving Credit
Periods under this subsection (a).

(b)        Term Loans.  Each Bank severally agrees, on the terms and conditions
set forth in this Agreement, to make a loan to each Borrower on its Commitment
Termination Date; provided that, immediately after each such loan is made, the
Utilization Limits are not exceeded; and provided further that no Bank shall be
obligated to make a loan pursuant to this subsection if any Commitment shall
have been extended pursuant to Section 2.01(c) to a date later than the
Commitment Termination Date of such Bank.  Each Borrowing under this Section
2.01(b) shall be made from the several Banks having the same Commitment
Termination Date ratably in proportion to their respective Commitments.

(c)        Extension of Commitments.  (i) The Company may, upon notice to the
Administrative Agent not less than 60 days but no more than 90 days prior to any
anniversary of the Effective Date, propose to extend the Commitment Termination
Dates for an additional one-year period measured from the Commitment Termination
Dates then in effect.  The Administrative Agent shall promptly notify the Banks
of receipt of such request.  Each Bank shall endeavor to respond to such
request, whether affirmatively or negatively (such determination in the sole
discretion of such Bank), by notice to the Company and the Administrative Agent
within 30 days.  Subject to the execution by the Borrowers, the Administrative
Agent and such Banks of a duly completed Extension Agreement in substantially
the form of Exhibit E, the Commitment Termination Date applicable to the
Commitment of each Bank so affirmatively notifying the Company and the
Administrative Agent shall be extended for the period specified above; provided
that no Commitment Termination Date of any Bank shall be extended unless Banks
having Commitments in an aggregate amount equal to at least 51% in aggregate
amount of the Commitments in effect at the time any such extension is requested
shall have elected so to extend their Commitments.

(ii)           Any Bank which does not give such notice to the Company and the
Administrative Agent shall be deemed to have elected not to extend as requested,
and the Commitment of each non-extending Bank shall terminate on its

16


--------------------------------------------------------------------------------


Commitment Termination Date determined without giving effect to such requested
extension.  The Company may, in accordance with Section 8.06, designate another
bank or other financial institution (which may be, but need not be, an extending
Bank) to replace a non-extending Bank.  On the date of termination of any Bank’s
Commitment as contemplated by this paragraph, the respective participations of
the other Banks in all outstanding Letters of Credit and Swingline Loans shall
be redetermined on the basis of their respective Commitments after giving effect
to such termination, and the participation therein of the Bank whose Commitment
is terminated shall terminate; provided that the Borrowers shall, if and to the
extent necessary to permit such redetermination of participations in Letters of
Credit and Swingline Loans within the limits of the Commitments which are not
terminated, prepay on such date all or a portion of the outstanding Revolving
Credit Loans, and such redetermination and termination of participations in
outstanding Letters of Credit and Swingline Loans shall be conditioned upon
their having done so.

Section 2.02.  Notice of Borrowings.  The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) not later than 11:00 A.M. (Eastern time)
on (x) the date of each Base Rate Borrowing and (y) the third Euro-Dollar
Business Day before each Euro-Dollar Borrowing, specifying:

(a)        the date of such Borrowing, which shall be a Domestic Business Day in
the case of a Domestic Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

(b)        the aggregate amount of such Borrowing;

(c)        whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or a Euro-Dollar Rate;

(d)        in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period; and

(e)        if applicable, the designation contemplated by the definition of
Borrower Maturity Date.

Unless the Borrower shall have given notice to Administrative Agent not later
than 11:00 A.M. (Eastern time) on the date on which any payment of  a
Reimbursement Obligation is due to an Issuing Bank or on the scheduled date of
maturity of a Swingline Loan to the effect that the Borrower will make such
payment with funds from another source, the Borrower shall be deemed to have
given a Notice of Borrowing for a Base Rate Borrowing on such date in the
minimum amount permitted by Section 2.01 that equals or exceeds the amount of
such Reimbursement Obligation or Swingline Loan.

17


--------------------------------------------------------------------------------


Section 2.03.  Notice to Banks; Funding of Loans.  (a)  Upon receipt (or deemed
receipt) of a Notice of Borrowing, the Administrative Agent shall promptly
notify each Bank of the contents thereof and of such Bank’s share (if any) of
such Borrowing and such Notice of Borrowing shall not thereafter be revocable by
the Borrower.

(b)        Not later than 1:00 P.M. (Eastern time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other immediately available funds, to the Administrative Agent at its
address specified in or pursuant to Section 9.01.  Unless the Administrative
Agent determines that any applicable condition specified in Article 3 has not
been satisfied, the Administrative Agent will make the funds so received from
the Banks available to the Borrower at the Administrative Agent’s aforesaid
address; provided that to the extent that all or a portion of such Borrowing is
to be applied to a Reimbursement Obligation or a Swingline Loan of the Borrower
as contemplated by Sections 2.02 and 2.18(b), the Administrative Agent shall
distribute to the applicable Issuing Bank or the Swingline Bank, as the case may
be, the appropriate portion of such funds.

(c)        Unless the Administrative Agent shall have received notice from a
Bank prior to 1:00 P.M. (Eastern time) on the date of any Borrowing that such
Bank will not make available to the Administrative Agent such Bank’s share of
such Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.03 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Bank shall not have
so made such share available to the Administrative Agent, such Bank and, if such
Bank shall not have made such payment within two Domestic Business Days of
demand therefor, the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to Section
2.06 and (ii) in the case of such Bank, the Federal Funds Rate.  If such Bank
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Bank’s Loan included in such Borrowing for
purposes of this Agreement.

(d)        The failure of any Bank to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Bank of its obligation, if any,
hereunder to make a Loan on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make a Loan to be made by such
other Bank.

18


--------------------------------------------------------------------------------


Section 2.04.  Registry; Notes.  (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Bank,
each Loan made by such Bank and each repayment of any Loan made by such Bank. 
Any such recordation by the Administrative Agent on the Register shall be
conclusive, absent manifest error.  Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrowers’ obligations
hereunder.

(b)        Each Borrower hereby agrees that, promptly upon the request of any
Bank at any time, such Borrower shall deliver to such Bank a duly executed Note,
in substantially the form of Exhibit A hereto, payable to the order of such Bank
and representing the obligation of such Borrower to pay the unpaid principal
amount of the Loans made to such Borrower by such Bank, with interest as
provided herein on the unpaid principal amount from time to time outstanding.

(c)        Each Bank shall record the date, amount and maturity of each Loan
(including Swingline Loans) made by it and the date and amount of each payment
of principal made by the Borrower with respect thereto, and each Bank receiving
a Note pursuant to this Section, if such Bank so elects in connection with any
transfer or enforcement of its Note, may endorse on the schedule forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding; provided that the failure of such Bank to
make any such recordation or endorsement shall not affect the obligations of any
Borrower hereunder or under the Notes.  Such Bank is hereby irrevocably
authorized by each Borrower so to endorse its Note and to attach to and make a
part of its Note a continuation of any such schedule as and when required.

Section 2.05.  Maturity of Loans; Effect of Cash Collateralization of Letters of
Credit.  (a)  Each Revolving Credit Loan made by any Bank shall mature, and the
principal amount thereof shall be due and payable together with accrued interest
thereon, on the earlier of the Commitment Termination Date of such Bank and the
applicable Borrower Maturity Date (if any).

(b)        Each Term Loan of each Bank shall mature, and the principal amount
thereof shall be due and payable, together with accrued interest thereon, on the
Final Maturity Date of such Bank.

Section 2.06.  Interest Rates. (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the Base Rate for
such day.  Such interest shall be payable quarterly in arrears on each Quarterly
Payment Date, at maturity and on the date of termination of the Commitments in
their entirety.  Any overdue principal of or overdue interest on any Base Rate
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 1% plus the Base Rate for such day.

19


--------------------------------------------------------------------------------


(b)        Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for such
day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on Page 3750 of the Telerate Service Company (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of the Telerate Service, as may be nominated by the British Bankers’
Association for purposes of providing quotations of interest rates applicable to
U.S. dollar deposits in the London interbank market) as of 11:00 A.M. (London
time) two Euro-Dollar Business Days prior to the commencement of such Interest
Period, as the rate for U.S. dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not so available at such time
for any reason, then the “London Interbank Offered Rate” for such Interest
Period shall be the average (rounded upward, if necessary, to the next higher
1/16 of 1%) of the respective rates per annum at which deposits in U.S. dollars
are offered to each of the Euro-Dollar Reference Banks in the London interbank
market at approximately 11:00 A.M. (London time) two Euro-Dollar Business Days
before the first day of such Interest Period in an amount approximately equal to
the principal amount of the Loan of such Euro-Dollar Reference Bank to which
such Interest Period is to apply and for a period of time comparable to such
Interest Period.  If any Euro-Dollar Reference Bank does not furnish a timely
quotation, the Administrative Agent shall determine the relevant interest rate
on the basis of the quotation furnished by the remaining Euro-Dollar Reference
Bank or, if none of such quotations is available on a timely basis, the
provisions of Section 8.01 shall apply.

(c)           Any overdue principal of or overdue interest on any Euro-Dollar
Loan shall bear interest, payable on demand, for each day from and including the
date payment thereof was due to but excluding the date of actual payment, at a
rate per annum equal to the sum of 1% plus the higher of (i) the sum of the
Applicable Margin for such day plus the London Interbank Offered Rate applicable
to such Loan at the date such payment was due and (ii) the Base Rate for such
day.

(d)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the Borrower and the participating Banks by telecopy, telex or cable
of each rate of interest so determined, and its determination thereof shall be

20


--------------------------------------------------------------------------------


conclusive in the absence of manifest error unless the Borrower raises an
objection thereto within five Domestic Business Days after receipt of such
notice.

Section 2.07.  Fees.  (a)  Facility Fees.  Each Borrower shall pay to the
Administrative Agent, for the account of the Banks ratably in proportion to
their related Borrower Exposures, a facility fee calculated for each day at the
Facility Fee Rate for such day (determined in accordance with the Pricing
Schedule) on the aggregate amount of the related Borrower Exposures on such
day.  Such facility fee shall accrue for each day from and including the
Effective Date but excluding the day on which the related Borrower Exposures are
reduced to zero.

(b)        Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent (i) for the account of the Banks ratably a letter of credit fee accruing
daily on the aggregate amount then available for drawing under all outstanding
Letters of Credit at a rate per annum equal to the then applicable Applicable
Margin and (ii) for the account of each Issuing Bank a letter of credit fronting
fee accruing daily on the aggregate amount then available for drawing under all
Letters of Credit issued by such Issuing Bank at a rate per annum of 0.10% (or
such other rate as may be mutually agreed from time to time by the Borrower and
such Issuing Bank).

(c)        Payments.  Accrued fees under this Section for the account of any
Bank shall be payable quarterly in arrears on each Quarterly Payment Date and
upon such Bank’s Commitment Termination Date and Final Maturity Date (and, if
later, the date the Borrower Exposure of such Bank in respect of any Borrower is
reduced to zero).

Section 2.08.  Optional Termination or Reduction of Sublimits; Changes to
Sublimits.  (a) The Company may, upon not less than three Domestic Business
Days’ notice to the Administrative Agent, reallocate amounts of the Commitments
among the respective Sublimits of the Borrowers (i.e., reduce the Sublimits of
one or more Borrowers and increase the Sublimits of one or more other Borrowers
by the same aggregate amount); provided (i) each Sublimit shall be a multiple of
$5,000,000 at all times, (ii) a Borrower’s Sublimit may not be reduced to an
amount less than the sum of the aggregate outstanding principal amount of Loans
to such Borrower plus the aggregate amount of Letter of Credit Liabilities in
respect of Letters of Credit issued for its account, (iii) a Borrower’s Sublimit
may not be increased to an amount greater than its Maximum Sublimit, (iv) the
sum of the Sublimits of the respective Borrowers shall at all times equal the
aggregate amount of the Commitments and (v) any such increase in a Borrower’s
Sublimit shall be accompanied or preceded by evidence reasonably satisfactory to
the Administrative Agent as to appropriate corporate authorization therefor.

 

21


--------------------------------------------------------------------------------


(b)      Each Borrower other than the Company may, upon at least three Domestic
Business Days’ notice to the Administrative Agent, reduce its Sublimit (i) to
zero, if no Loans to it or Letter of Credit Liabilities for its account are
outstanding or (ii) by an amount of $5,000,000 or any larger multiple of
$5,000,000 so long as, after giving effect to such reduction, its Sublimit is
not less than the sum of the aggregate principal amount of Loans outstanding to
it and the aggregate Letter of Credit Liabilities outstanding for its account. 
Upon any reduction in the Sublimit of a Borrower to zero pursuant to this
Section 2.08(b), such Borrower shall cease to be a Borrower hereunder.  The
aggregate amount of the Commitments will be automatically and simultaneously
reduced by the amount of each reduction in any Sublimit pursuant to this Section
2.08(b) or pursuant to Section 6.01.

Section 2.09.  Method of Electing Interest Rates.  (a)  The Loans included in
each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article 8 and the
last sentence of this subsection (a)), as follows:

(i)          if such Loans are Base Rate Loans, the Borrower may elect to
convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

(ii)         if such Loans are Euro-Dollar Loans, the Borrower may elect to
convert such Loans to Base Rate Loans or elect to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, subject to Section 2.13 in
the case of any such conversion or continuation effective on any day other than
the last day of the then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (Eastern
time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective.  A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each $10,000,000 or any larger multiple of $1,000,000.

(b)      Each Notice of Interest Rate Election shall specify:

(i)          the Group of Loans (or portion thereof) to which such notice
applies;

22


--------------------------------------------------------------------------------


(ii)         the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection 2.09(a) above;

(iii)        if the Loans comprising such Group are to be converted, the new
type of Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

(iv)       if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

(c)            Promptly after receiving a Notice of Interest Rate Election from
the Borrower pursuant to subsection 2.09(a) above, the Administrative Agent
shall notify each Bank of the contents thereof and such notice shall not
thereafter be revocable by the Borrower. If no Notice of Interest Rate Election
is timely received prior to the end of an Interest Period for any Group of
Loans, the Borrower shall be deemed to have elected that such Group of Loans be
converted to Base Rate Loans as of the last day of such Interest Period.

(d)           An election by the Borrower to change or continue the rate of
interest applicable to any Group of Loans pursuant to this Section shall not
constitute a “Borrowing” subject to the provisions of Section 3.02.

Section 2.10.  Mandatory Termination of Commitments.  The Commitment of each
Bank shall terminate on such Bank’s Commitment Termination Date.

Section 2.11.  Optional Prepayments.  (a)  The Borrower may (i) upon notice to
the Administrative Agent not later than 11:00 A.M. (Eastern time) on any
Domestic Business Day prepay on such Domestic Business Day any Group of Base
Rate Loans and (ii) upon at least three Euro-Dollar Business Days’ notice to the
Administrative Agent not later than 11:00 A.M. (Eastern time) prepay any Group
of Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $5,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment and together with any additional amounts payable
pursuant to Section 2.13. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group or
Borrowing.

23


--------------------------------------------------------------------------------


(b)           Upon receipt of a notice of prepayment pursuant to this Section,
the Administrative Agent shall promptly notify each Bank of the contents thereof
and of such Bank’s share (if any) of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

Section 2.12.  General Provisions as to Payments.  (a)  The Borrower shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
not later than 1:00 P.M. (Eastern time) on the date when due, in Federal or
other funds immediately available in New York City, to the Administrative Agent
at its address referred to in Section 9.01 and without reduction by reason of
any set-off, counterclaim or deduction of any kind.  The Administrative Agent
will promptly distribute to each Bank in like funds its ratable share of each
such payment received by the Administrative Agent for the account of the Banks. 
Whenever any payment of principal of, or interest on, the Base Rate Loans,
Swingline Loans or Letter of Credit Liabilities or of fees shall be due on a day
which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day.  Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day.  If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent
that the Borrower shall not have so made such payment, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

Section 2.13.  Funding Losses.  If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted to a
Base Rate Loan or continued as a Euro-Dollar Loan for a new Interest Period
(pursuant to Article 2, 6 or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or if the Borrower fails to borrow,
prepay, convert or continue any Euro-Dollar Loans after notice has been given to
any Bank in accordance with Section 2.03(a), 2.09(c) or 2.11(b), the

24


--------------------------------------------------------------------------------


Borrower shall reimburse each Bank within 15 days after demand for any resulting
loss or expense incurred by it (or by an existing or prospective Participant in
the related Loan), including (without limitation) any loss incurred in
obtaining, liquidating or employing deposits from third parties, but excluding
loss of margin for the period after any such payment or conversion or failure to
borrow, prepay, convert or continue; provided that such Bank shall have
delivered to the Borrower a certificate setting forth in reasonable detail the
calculation of the amount of such loss or expense, which certificate shall be
conclusive in the absence of manifest error.

Section 2.14.  Computation of Interest and Fees.  Interest based on the Base
Rate or the LIBOR Market Index Rate and facility fees hereunder shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and Letter of Credit fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

Section 2.15.  Letters of Credit.

(a)            Subject to the terms and conditions hereof, each Issuing Bank
agrees to issue Letters of Credit hereunder from time to time before its
Commitment Termination Date upon the request and for the account of any
Borrower; provided that, immediately after each Letter of Credit is issued, (i)
the Utilization Limits shall not be exceeded and (ii) the aggregate amount of
the Letter of Credit Liabilities shall not exceed $1,000,000,000.  Upon the date
of issuance by the Issuing Bank of a Letter of Credit, the Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each Bank,
and each Bank shall be deemed, without further action by any party hereto, to
have purchased from the Issuing Bank, a participation to the extent of its
Percentage in such Letter of Credit and the related Letter of Credit
Liabilities.

(b)           The Borrower shall give the Issuing Bank notice at least three
Domestic Business Days prior to the requested issuance of a Letter of Credit, or
in the case of a Letter of Credit substantially in the form of Exhibit G, at
least one Business Day prior to the requested issuance of such Letter of Credit,
specifying the date such Letter of Credit is to be issued and describing the
terms of such Letter of Credit (such notice, including any such notice given in
connection with the extension of a Letter of Credit, a “Notice of Issuance”),
substantially in the form of Exhibit F, appropriately completed. Upon receipt of
a Notice of Issuance, the Issuing Bank shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Bank of the
contents thereof and of the amount of such Bank’s participation in such Letter
of Credit. The issuance by the Issuing Bank of each Letter of Credit shall, in
addition to the conditions precedent set forth in Article 3, be subject to the
conditions precedent that such

25


--------------------------------------------------------------------------------


Letter of Credit shall be denominated in U.S. dollars and shall be in such form
and contain such terms as shall be reasonably satisfactory to the Issuing Bank.
Unless otherwise notified by the Administrative Agent, the Issuing Bank may, but
shall not be required to, conclusively presume that all conditions precedent set
forth in Article 3 have been satisfied. The Borrower shall also pay to each
Issuing Bank for its own account issuance, drawing, amendment and extension
charges in the amounts and at the times as agreed between the Borrower and such
Issuing Bank.  Except for non-substantive amendments to any Letter of Credit for
the purpose of correcting errors or ambiguities or to allow for administrative
convenience (which amendments each Issuing Bank may make in its discretion with
the consent of the Borrower), the amendment, extension or renewal of any Letter
of Credit shall be deemed to be an issuance of such Letter of Credit.  If any
Letter of Credit contains a provision pursuant to which it is deemed to be
automatically renewed unless notice of termination is given by the Issuing Bank
of such Letter of Credit, the Issuing Bank shall timely give notice of
termination if (i) as of close of business on the seventeenth day prior to the
last day upon which the Issuing Bank’s notice of termination may be given to the
beneficiaries of such Letter of Credit, the Issuing Bank has received a notice
of termination from the Borrower or a notice from the Administrative Agent that
the conditions to issuance of such Letter of Credit have not been satisfied or
(ii) the renewed Letter of Credit would have a term not permitted by subsection
(c) below.

(c)            No Letter of Credit shall have a term extending beyond the first
anniversary of the Commitment Termination Date of the applicable Issuing Bank.

(d)           Upon receipt from the beneficiary of any applicable Letter of
Credit of any notice of a drawing under such Letter of Credit, the Issuing Bank
shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Borrower and each other Bank as to the amount to be paid as
a result of such demand or drawing and the payment date. The Borrower shall be
irrevocably and unconditionally obligated forthwith to reimburse the Issuing
Bank for any amounts paid by the Issuing Bank upon any drawing under any Letter
of Credit without presentment, demand, protest or other formalities of any kind.
All such amounts paid by the Issuing Bank and remaining unpaid by the Borrower
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the Base Rate for such day plus, if such amount remains unpaid
for more than two Domestic Business Days, 1%.  In addition, each Bank will pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
immediately upon such Issuing Bank’s demand at any time during the period
commencing after such drawing until reimbursement therefor in full by the
Borrower, an amount equal to such Bank’s ratable share of such drawing (in
proportion to its participation therein), together with interest on such amount
for each day from the date of the Issuing Bank’s demand for such payment (or, if
such demand is made after 12:00 Noon (Eastern time) on such date, from the next

26


--------------------------------------------------------------------------------


succeeding Domestic Business Day) to the date of payment by such Bank of such
amount at a rate of interest per annum equal to the Federal Funds Rate and, if
such amount remains unpaid for more than five Domestic Business Days after the
Issuing Bank’s demand for such payment, at a rate of interest per annum equal to
the Base Rate plus 1%. The Issuing Bank will pay to each Bank ratably all
amounts received from the Borrower for application in payment of its
reimbursement obligations in respect of any Letter of Credit, but only to the
extent such Bank has made payment to the Issuing Bank in respect of such Letter
of Credit pursuant hereto.

(e)            The obligations of the Borrower and each Bank under subsection
2.15(d) above shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

(i)          the use which may be made of the Letter of Credit by, or any acts
or omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(ii)         the existence of any claim, set-off, defense or other rights that
the Borrower may have at any time against a beneficiary of a Letter of Credit
(or any Person for whom the beneficiary may be acting), the Banks (including the
Issuing Bank) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

(iii)        any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(iv)       payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Bank of a draft or certificate that
does not comply with the terms of the Letter of Credit; provided that the
determination by the Issuing Bank to make such payment shall not have been the
result of its willful misconduct or gross negligence; or

(v)        any other act or omission to act or delay of any kind by any Bank
(including the Issuing Bank), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (v), constitute a legal or equitable discharge of the Borrower’s
or the Bank’s obligations hereunder.

27


--------------------------------------------------------------------------------


(f)            The Borrower hereby indemnifies and holds harmless each Bank
(including the Issuing Bank) and the Administrative Agent from and against any
and all claims, damages, losses, liabilities, costs or expenses which such Bank
or the Administrative Agent may incur (including, without limitation, any
claims, damages, losses, liabilities, costs or expenses which the Issuing Bank
may incur by reason of or in connection with (i) the failure of any other Bank
to fulfill or comply with its obligations to such Issuing Bank hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
such defaulting Bank) or (ii) any litigation arising with respect to this
Agreement (whether or not the Issuing Bank shall prevail in such litigation)),
and none of the Banks (including the Issuing Bank) nor the Administrative Agent
nor any of their officers or directors or employees or agents shall be liable or
responsible, by reason of or in connection with the execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit, including
without limitation any of the circumstances enumerated in subsection 2.15(e)
above, as well as (i) any error, omission, interruption or delay in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise, (ii)
any loss or delay in the transmission of any document required in order to make
a drawing under a Letter of Credit and (iii) any consequences arising from
causes beyond the control of the Issuing Bank, including, without limitation,
any government acts or any other circumstances whatsoever, in making or failing
to make payment under such Letter of Credit; provided that the Borrower shall
not be required to indemnify the Issuing Bank for any claims, damages, losses,
liabilities, costs or expenses, and the Borrower shall have a claim for direct
(but not consequential) damage suffered by it, to the extent found by a court of
competent jurisdiction to have been caused by (x) the willful misconduct or
gross negligence of the Issuing Bank in determining whether a request presented
under any Letter of Credit complied with the terms of such Letter of Credit or
(y) the Issuing Bank’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of the Letter of Credit. Nothing in this subsection 2.15(f) is intended to limit
the obligations of the Borrower under any other provision of this Agreement. To
the extent the Borrower does not indemnify the Issuing Bank as required by this
subsection, the Banks agree to do so ratably in accordance with their
Commitments.

(g)           The Issuing Bank shall act on behalf of the Banks with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the Issuing Bank shall have all of the benefits and immunities (i) provided to
the Administrative Agent in Article 7 (other than Sections 7.08 and 7.09) with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article 7 included the Issuing Bank

28


--------------------------------------------------------------------------------


with respect to such acts or omissions and (ii) as additionally provided herein
with respect to the Issuing Bank.

(h)           On the Effective Date, each Issuing Bank that has issued an
Existing Letter of Credit shall be deemed, without further action by any party
hereto, to have granted to each Bank, and each Bank shall be deemed, without
further action by any party hereto, to have acquired from the Issuing Bank, a
participation in such Existing Letter of Credit and the related Letter of Credit
Liabilities in the proportion its respective Commitment bears to the aggregate
Commitments.  On and after the Effective Date, each Existing Letter of Credit
shall constitute a Letter of Credit for all purposes hereof.

Section 2.16.  Regulation D Compensation.  In the event that a Bank is required
to maintain reserves of the type contemplated by the definition of “Euro-Dollar
Reserve Percentage”, such Bank may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Bank at a rate per
annum determined by such Bank up to but not exceeding the excess of (i) (A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Bank wishing to require payment of such additional interest (x) shall
so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Euro-Dollar Loans of such Bank shall be payable to
such Bank at the place indicated in such notice with respect to each Interest
Period commencing at least three Euro-Dollar Business Days after the giving of
such notice and (y) shall notify the Borrower at least three Euro-Dollar
Business Days prior to each date on which interest is payable on the Euro-Dollar
Loans of the amount then due it under this Section. Each such notification shall
be accompanied by such information as the Borrower may reasonably request.

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).

Section 2.17.  Increase In Commitments; Additional Banks.  (a) Subsequent to the
Effective Date, the Company may, upon at least 30 days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Banks), propose to increase the aggregate amount of the Commitments,

29


--------------------------------------------------------------------------------


provided that after giving effect to any such increase, the total Commitments
shall not exceed $3,900,000,000 (the amount of any such increase, the “Increased
Commitments”).  Each Bank party to this Agreement at such time shall have the
right (but no obligation), for a period of 15 days following receipt of such
notice, to elect by notice to the Company and the Administrative Agent to
increase its Commitment hereunder.

(b)           If any Bank party to this Agreement shall not elect to increase
its Commitment pursuant to subsection (a) of this Section, the Company may
designate another bank or other lenders (which may be, but need not be, one or
more of the existing Banks) which at the time agree to (i) in the case of any
such lender that is an existing Bank, increase its Commitment and (ii) in the
case of any other such lender (an “Additional Bank”), become a party to this
Agreement.  The sum of the increases in the Commitments of the existing Banks
pursuant to this subsection (b) plus the Commitments of the Additional Banks
shall not in the aggregate exceed the unsubscribed amount of the Increased
Commitments.

(c)            An increase in the aggregate amount of the Commitments pursuant
to this Section 2.17 shall become effective upon the receipt by the
Administrative Agent of an agreement in form and substance satisfactory to the
Administrative Agent signed by the Borrowers, by each Additional Bank and by
each other Bank whose Commitment is to be increased, setting forth the new
Commitments of such Banks and setting forth the agreement of each Additional
Bank to become a party to this Agreement and to be bound by all the terms and
provisions hereof, together with such evidence of appropriate corporate
authorization on the part of the Borrowers with respect to the Increased
Commitments and such opinions of counsel for the Borrowers with respect to the
Increased Commitments as the Administrative Agent may reasonably request.

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.17, (i) the respective Letter of Credit Liabilities of the Banks shall
be redetermined as of the effective date of such increase and (ii) within five
Domestic Business Days, in the case of any Group of Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Group of Euro-Dollar Loans then outstanding, the
Borrower shall prepay such Group of Loans in its entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article 3,
the Borrower shall reborrow Revolving Credit Loans from the Banks in proportion
to their respective Commitments after giving effect to such increase, until such
time as all outstanding Revolving Credit Loans are held by the Banks in such
proportion.  In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section, the respective Sublimits of the Borrowers
shall be increased by an equal aggregate amount as the Company may direct by
notice to the Administrative Agent, subject to the limitations set forth in
Section 2.08(a).

 

30


--------------------------------------------------------------------------------


 Section 2.18.  Swingline Loans.  (a)  Agreement to Lend.  From time to time
prior to the Swingline Termination Date, subject to the terms and conditions
hereof, the Swingline Bank agrees to make Swingline Loans to each Borrower
pursuant to this subsection from time to time; provided that, immediately after
each Swingline Loan is made (i) the Utilization Limits are not exceeded and (ii)
the aggregate outstanding principal amount of all Swingline Loans does not
exceed $200,000,000.  Each Swingline Loan shall be in a principal amount of
$1,000,000 or any larger multiple thereof.  No Swingline Loan may be used to
refinance an outstanding Swingline Loan.  Within the foregoing limits, the
Borrower may borrow under this Section 2.18, prepay Swingline Loans and reborrow
at any time prior to the Swingline Termination Date under this Section 2.18.

(b)        Swingline Borrowing Procedure.  The Borrower shall give the Swingline
Bank notice not later than 2:00 P.M. (Eastern time) on the date of each
Swingline Loan, specifying the amount of such Loan and the date of such
borrowing, which shall be a Domestic Business Day.  Not later than 3:00 P.M.
(Eastern time) on the date of each Swingline Loan, the Swingline Bank shall,
unless it determines that any applicable condition specified in Article 3 has
not been satisfied, make available the amount of such Swingline Loan, in Federal
or other immediately available funds, to the Borrower at the Swingline Bank’s
address specified in or pursuant to Section 9.01.

(c)        Interest.  Each Swingline Loan shall bear interest on the outstanding
principal amount thereof, payable at maturity, at a rate per annum equal to the
sum of the LIBOR Market Index Rate plus the Applicable Margin for such day (or
such other rate per annum as the Swingline Bank and the Borrower may mutually
agree).  Such interest shall be payable at the maturity of such Swingline Loan
and, with respect to the principal amount of any Swingline Loan prepaid pursuant
to subsection (d) or (e) below, upon the date of such prepayment.  Any overdue
principal of or interest on any Swingline Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of the Base
Rate for such day plus 1%.

(d)        Maturity; Mandatory Prepayment.  Each Swingline Loan shall mature,
and the principal amount thereof shall be due and payable, on the earlier of the
date falling ten Domestic Business Days after such Loan is made and the
Swingline Termination Date.  In addition, on the date of each Borrowing of
Revolving Credit Loans pursuant to Section 2.01, the Administrative Agent shall
apply the proceeds thereof to prepay all Swingline Loans then outstanding.

(e)        Optional Prepayment.  The Borrower may prepay any Swingline Loan in
whole at any time, or from time to time in part in a principal amount of
$1,000,000 or any larger multiple thereof, by giving notice of such prepayment
to

31


--------------------------------------------------------------------------------


the Swingline Bank not later than 2:00 P.M. (Eastern time) on the date of
prepayment.

(f)         Euro-Dollar Protections.  The Swingline Bank shall be entitled to
the benefits of Sections 8.03 and 8.04 with respect to the Swingline Loans, and
solely  for this purpose such Swingline Loan shall be deemed to be a Euro-Dollar
Loan having an Interest Period from and including the date such Swingline Loan
was made to but not including its maturity date.

(g)        Payments.  All payments to any Swingline Bank under this Section 2.09
shall be made to it at its address specified in or pursuant to Section 9.01 in
Federal or other immediately available funds, not later than 3:00 P.M. (Eastern
time) on the date of payment.

(h)        Refunding Unpaid Swingline Loans.  If (w) any Swingline Loan is not
paid in full on its maturity date and the Swingline Bank so requests, (x) the
Swingline Loans become immediately due and payable pursuant to Article 6, (y)
the Commitments terminate at a time any Swingline Loans are outstanding, or (z)
requested by the Swingline Bank by written notice given to the Administrative
Agent not later than 10:00 A.M. (Eastern time) on any Business Day, the
Administrative Agent shall, by notice to the Banks (including the Swingline
Bank, in its capacity as a Bank), require each Bank to pay to the Administrative
Agent for the account of the Swingline Bank an amount equal to such Bank’s
Commitment Percentage of the aggregate unpaid principal amount of the Swingline
Loans described in clause (w), (x), (y) or (z) above, as the case may be.  Such
notice shall specify the date on which such payments are to be made, which shall
be the first Domestic Business Day after such notice is given.  Not later than
3:00 P.M. (Eastern time) on the date so specified, each Bank shall pay the
amount so notified to it to the Administrative Agent at its address specified in
or pursuant to Section 9.01, in Federal or other funds immediately available in
New York City.  Promptly upon receipt thereof, the Administrative Agent shall
remit such amounts to the Swingline Bank.  The amount so paid by each Bank shall
constitute a Base Rate Loan to the Borrower and shall be applied by the
Swingline Bank to repay the outstanding Swingline Loans.

(i)         Purchase of Participations in Swingline Loans.  If at the time Loans
would have otherwise been made pursuant to Section 2.18(h), one of the events
described in Section 6.01(g) or Section 6.01(h) with respect to the Borrower
shall have occurred and be continuing or the Commitments shall have terminated,
each Bank shall, on the date such Loans would have been made pursuant to the
notice from the Administrative Agent to the Banks referred to in Section 2.18(h)
(the “Refunding Date”), purchase an undivided participating interest in the
relevant Swingline Loans in an amount equal to such Bank’s Percentage of the
principal amount of each such Swingline Loan.  On the Refunding Date, each Bank
shall

32


--------------------------------------------------------------------------------


transfer to the Administrative Agent, for the account of the Swingline Bank, in
immediately available funds, such amount.

(j)         Payments on Participated Swingline Loans.  Whenever, at any time
after the Swingline Bank has received from any Bank such Bank’s payment pursuant
to Section 2.18(i), the Swingline Bank receives any payment on account of the
Swingline Loans in which the Banks have purchased participations pursuant to
Section 2.18(i), its receipt of such payment will be as agent for and for the
account of each such Bank and the Swingline Bank will promptly distribute to
each such Bank its ratable share of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Bank’s participating interest was outstanding and funded); provided that in the
event that such payment received by the Swingline Bank is required to be
returned, each such Bank will return to the Swingline Bank any portion thereof
previously distributed to it by the Swingline Bank.

(k)        Obligations to Refund or Purchase Participations in Swingline Loans
Absolute.  Each Bank’s obligation to fund a Loan as provided in Section 2.18(h)
or to purchase a participating interest pursuant to Section 2.18(i) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such Bank, any Borrower or any other Person may
have against the Swingline Bank or any other Person, (ii) the occurrence or
continuance of a Default or the termination or reduction of any Commitments, 
any adverse change in the condition (financial or otherwise) of any Borrower or
any other Person, any breach of this Agreement by any Borrower, any other Bank
or any other Person or  any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

ARTICLE 3
CONDITIONS

Section 3.01.  Effectiveness.  This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05(a)).

(a)        receipt by the Administrative Agent of counterparts hereof signed by
each of the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telecopy, telex or other written
confirmation from such party of execution of a counterpart hereof by such
party);

(b)        receipt by the Administrative Agent of (i) an opinion of internal
counsel of each Borrower, substantially in the form of Exhibit B-1 hereto and
(ii)

33


--------------------------------------------------------------------------------


an opinion of Robinson, Bradshaw & Hinson, P.A., special counsel for the
Borrowers, substantially in the form of Exhibit B-2 hereto, and, in each case,
covering such additional matters relating to the transactions contemplated
hereby as the Required Banks may reasonably request;

(c)        receipt by the Administrative Agent of an opinion of Davis Polk &
Wardwell, special counsel for the Agents, substantially in the form of Exhibit C
hereto and covering such additional matters relating to the transactions
contemplated hereby as the Required Banks may reasonably request;

(d)        receipt by the Administrative Agent of a certificate signed by a Vice
President, the Treasurer, an Assistant Treasurer or the Controller of the
Company, dated the Effective Date, to the effect set forth in clauses (c) and
(d) of Section 3.02;

(e)        receipt by the Administrative Agent of all documents it may have
reasonably requested prior to the date hereof relating to the existence of the
Borrowers, the corporate authority for and the validity of this Agreement and
the Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent;

(f)         receipt by the Administrative Agent of evidence satisfactory to it
of (i) the payment of all principal of and interest on any funded amounts
outstanding under, and of all accrued fees under, any Existing Agreement and
(ii) the written consent of Cinergy and any other Person not a party to this
Agreement whose consent is required by the terms of any Existing Agreement for
it to be validly amended and restated pursuant to this Agreement; and

(g)        receipt by the Administrative Agent for the account of the Banks of
participation fees as heretofore mutually agreed by the Company and the
Administrative Agent;

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
July 2, 2007.  The Administrative Agent shall promptly notify the Company and
the Banks of the Effective Date, and such notice shall be conclusive and binding
on all parties hereto.

On the Effective Date, the Existing Agreements will be automatically amended and
restated in their collective entirety to read as set forth herein.  On and after
the Effective Date, the rights and obligations of the parties hereto shall be
governed by this Agreement; provided that the rights and obligations of each
party hereto with respect to the period prior to the Effective Date shall
continue to be governed by the provisions of the Existing Agreements to which it
is a party.  The commitment to extend credit of any Person which has such a
commitment

34


--------------------------------------------------------------------------------


under an Existing Agreement but not under this Agreement shall terminate on the
Effective Date, and all accrued fees and other amounts payable to such Person
shall be due on the Effective Date.

Section 3.02.  Borrowings and Issuance of Letters of Credit.  The obligation of
any Bank to make a Loan on the occasion of any Borrowing by any Borrower and the
obligation of any Issuing Bank to issue (or renew or extend the term of) any
Letter of Credit at the request of any Borrower is subject to the satisfaction
of the following conditions:

(a)        receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02 or receipt by the Issuing Bank of a Notice of Issuance
as required by Section 2.15(b), as the case may be;

(b)        the fact that, immediately after such Borrowing or issuance of such
Letter of Credit, (i) the Utilization Limits shall not be exceeded, (ii) in the
case of an issuance of a Letter of Credit the aggregate amount of the Letter of
Credit Liabilities shall not exceed $1,000,000,000 and (iii) in the case of a
Borrowing of a Swingline Loan, the aggregate outstanding principal amount of all
Swingline Loans shall not exceed $200,000,000;

(c)        the fact that, immediately after such Borrowing or issuance of such
Letter of Credit, no Default with respect to the Borrower shall have occurred
and be continuing; and

(d)        the fact that the representations and warranties of the Borrower
contained in this Agreement (except the representations and warranties set forth
in Sections 4.04(c) and 4.06) shall be true on and as of the date of such
Borrowing or issuance of such Letter of Credit.

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance as to the facts specified in clauses (b), (c) and (d) of this
Section.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Each Borrower, severally but not jointly, represents and warrants that:

Section 4.01.  Organization and Power.  Such Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and is duly qualified to do business in each
jurisdiction where such

35


--------------------------------------------------------------------------------


qualification is required, except where the failure so to qualify would not have
a material adverse effect on the business, financial position or results of
operations of such Borrower and its Consolidated Subsidiaries, considered as a
whole.

Section 4.02.  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by such Borrower of this Agreement and the
Notes are within such Borrower’s powers, have been duly authorized by all
necessary company action, require no action by or in respect of, or filing with,
any governmental body, agency or official (except for consents, authorizations
or filings which have been obtained or made, as the case may be, and are in full
force and effect) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the articles of incorporation,
by-laws, certificate of formation or the limited liability company agreement of
such Borrower or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Borrower or result in the creation or imposition of
any Lien on any asset of such Borrower or any of its Material Subsidiaries.

Section 4.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of such Borrower and each Note, if and when executed and delivered by
it in accordance with this Agreement, will constitute a valid and binding
obligation of such Borrower, in each case enforceable in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general principles of equity.

Section 4.04.  Financial Information.  (a)  The consolidated balance sheet of
such Borrower and its Consolidated Subsidiaries as of December 31, 2006 and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for the fiscal year then ended, reported on by Deloitte &
Touche, copies of which have been delivered to each of the Banks by using such
Borrower’s IntraLinks site or otherwise made available, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of such Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.  With respect to the Company, the preceding representation is qualified as
follows:  As disclosed in the Form 10-Q of the Company dated May 9, 2007, for
the quarter ended March 31, 2007, on January 2, 2007, the Company completed the
spin-off of Spectra Energy, which principally consists of the Company’s former
Natural Gas Transmission business segment and the Company’s former 50% ownership
interest in DCP Midstream, to the Company’s shareholders. The results of
operations of these businesses were presented as discontinued operations for the
three months ended March 31, 2006 in the consolidated statement of operations in
the Form 10-Q of the Company for the quarter ended March 31, 2007.  However,
since the spin-off did not occur until 2007, the results of operations for these
businesses were presented as continuing operations in the

36


--------------------------------------------------------------------------------


consolidated statements of operations in the Form 10-K of the Company for the
year ended December 31, 2006.  Since the consolidated statement of operations
for the three months ended March 31, 2006 now reflects these businesses as
discontinued operations, generally accepted accounting principles in the United
States of America require the consolidated statements of operations for the
periods covered in the Form 10-K of the Company for the year ended December 31,
2006 to be recast to reflect the results of these businesses as discontinued
operations in order to continue to be deemed in compliance with generally
accepted accounting principles as of the date of this Agreement.

(b)        The unaudited consolidated balance sheet of such Borrower and its
Consolidated Subsidiaries as of March 31, 2007 and the related unaudited
consolidated statements of income and cash flows for the three months then
ended, copies of which have been delivered to each of the Banks by using such
Borrower’s IntraLinks site or otherwise made available, fairly present, in
conformity with generally accepted accounting principles applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of such Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and changes in financial position for such three-month period
(subject to normal year-end adjustments and the absence of footnotes).

(c)        Since December 31, 2006, there has been no material adverse change in
the business, financial position or results of operations of such Borrower and
its Consolidated Subsidiaries, considered as a whole, except (in the case of the
Company) to the extent the spin-off of Duke Capital may be such a material
adverse change.

Section 4.05.  Regulation U.  Such Borrower and its Material Subsidiaries are
not engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) and no proceeds of any Borrowing by and
no issuance of Letters of Credit for the account of such Borrower will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.  Not more than 25% of the
value of the assets of such Borrower and its Material Subsidiaries is
represented by margin stock.

Section 4.06.  Litigation.  Except as disclosed (i) in the Borrower’s annual
report on Form 10-K for the fiscal year ended December 31, 2006 and its
quarterly report on Form 10-Q for the period ended March 31, 2007 and (ii) in
the Company’s current report on Form 8-K dated June 25, 2007, there is no
action, suit or proceeding pending against, or to the knowledge of such Borrower
threatened against or affecting, such Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official which would

37


--------------------------------------------------------------------------------


be likely to be decided adversely to such Borrower or such Subsidiary and, as a
result, have a material adverse effect upon the business, consolidated financial
position or results of operations of such Borrower and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of this Agreement or any Note.

Section 4.07.  Compliance with Laws.  Such Borrower and each of its Material
Subsidiaries is in compliance in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of governmental authorities
(including, without limitation, ERISA and Environmental Laws) except where (i)
non-compliance would not have a material adverse effect on the business,
financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

Section 4.08.  Taxes.  Such Borrower and its Material Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by such Borrower or any such
Material Subsidiary except (i) where nonpayment would not have a material
adverse effect on the business, financial position or results of operations of
such Borrower and its Consolidated Subsidiaries, considered as a whole, or (ii)
where the same are contested in good faith by appropriate proceedings.  The
charges, accruals and reserves on the books of such Borrower and its Material
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of such Borrower, adequate.

ARTICLE 5
COVENANTS

Each Borrower, severally but not jointly, agrees that, so long as any Bank has
any Commitment hereunder with respect to such Borrower or any amount payable
hereunder remains unpaid by such Borrower or any Letter of Credit Liabilities
remain outstanding:

Section 5.01.  Information.  Such Borrower will deliver to each of the Banks:

(a)        as soon as available and in any event within 120 days after the end
of each fiscal year of such Borrower, a consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of income, cash flows, capitalization and
retained earnings for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner consistent

38


--------------------------------------------------------------------------------


with past practice and with applicable requirements of the Securities and
Exchange Commission by Deloitte & Touche or other independent public accountants
of nationally recognized standing;

(b)        as soon as available and in any event within 60 days (75 days in the
case of Duke Energy Kentucky) after the end of each of the first three quarters
of each fiscal year of such Borrower, a consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries as of the end of such quarter and the
related consolidated statements of income and cash flows for such quarter and
for the portion of such Borrower’s fiscal year ended at the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of such Borrower’s previous fiscal year,
all certified (subject to normal year-end adjustments) as to fairness of
presentation, generally accepted  accounting principles and consistency by an
Approved Officer of such Borrower;

(c)        within the maximum time period specified for the delivery of each set
of financial statements referred to in clauses (a) and (b) above, a certificate
of an Approved Officer of such Borrower (i) setting forth in reasonable detail
the calculations required to establish whether such Borrower was in compliance
with the requirements of Section 5.10 on the date of such financial statements
and (ii) stating whether any Default exists on the date of such certificate and,
if any Default then exists, setting forth the details thereof and the action
which such Borrower is taking or proposes to take with respect thereto;

(d)        within five days after any officer of such Borrower with
responsibility relating thereto obtains knowledge of any Default, if such
Default is then continuing, a certificate of an Approved Officer of such
Borrower setting forth the details thereof and the action which such Borrower is
taking or proposes to take with respect thereto;

(e)        promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which such Borrower shall have filed with the Securities and
Exchange Commission;

(f)         if and when any member of such Borrower’s ERISA Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Material Plan is in reorganization, is insolvent or has been terminated, a
copy of such

39


--------------------------------------------------------------------------------


notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose material liability (other than for premiums under Section
4007 of ERISA) in respect of, or appoint a trustee to administer any Plan, a
copy of such notice; (iv)applies for a waiver of the minimum funding standard
under Section 412 of the Internal Revenue Code, a copy of such application; (v)
gives notice of intent to terminate any Material Plan under Section 4041(c) of
ERISA, a copy of such notice and other information filed with the PBGC; (vi)
gives notice of withdrawal from any Material Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Material Plan or makes any amendment to any Material Plan which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of such Borrower setting forth details as to such occurrence
and action, if any, which such Borrower or applicable member of the ERISA Group
is required or proposes to take;

(g)        promptly, notice of any change in the ratings of such Borrower
referred to in the Pricing Schedule; and

(h)        from time to time such additional information regarding the financial
position or business of such Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Bank, may reasonably request.

Information required to be delivered pursuant to these Sections 5.01(a), 5.01(b)
and 5.01(e) shall be deemed to have been delivered on the date on which such
information has been posted on the Securities and Exchange Commission website on
the Internet at sec.gov/edaux/searches.htm, on such Borrower’s IntraLinks or
Syndtrak site or at another website identified in a notice from such Borrower to
the Banks and accessible by the Banks without charge; provided that (i) a
certificate delivered pursuant to Section 5.01(c) shall also be deemed to have
been delivered upon being posted to such Borrower’s IntraLinks or Syndtrak site
and (ii) such Borrower shall deliver paper copies of the information referred to
in Sections 5.01(a), 5.01(b) and 5.01(e) to any Bank which requests such
delivery.

Section 5.02.  Payment of Taxes.  Such Borrower will pay and discharge, and will
cause each of its Material Subsidiaries to pay and discharge, at or before
maturity, all their tax liabilities, except where (i) nonpayment would not have
a material adverse effect on the business, financial position or results of
operations of such Borrower and its Consolidated Subsidiaries, considered as a
whole, or (ii) the same may be contested in good faith by appropriate
proceedings, and will maintain, and will cause each of its Material Subsidiaries
to maintain, in accordance with generally accepted accounting principles,
appropriate reserves for the accrual of any of the same.

 

40


--------------------------------------------------------------------------------


Section 5.03.  Maintenance of Property; Insurance.  (a)  Such Borrower will
keep, and will cause each of its Material Subsidiaries to keep, all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.

(b)        Such Borrower will, and will cause each of its Material Subsidiaries
to, maintain (either in the name of such Borrower or in such Subsidiary’s own
name) with financially sound and responsible insurance companies, insurance on
all their respective properties in at least such amounts and against at least
such risks (and with such risk retention) as are usually insured against by
companies of established repute engaged in the same or a similar business;
provided that self-insurance by such Borrower or any such Material Subsidiary,
shall not be deemed a violation of this covenant to the extent that companies
engaged in similar businesses and owning similar properties self-insure; and
will furnish to the Banks, upon request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

Section 5.04.  Maintenance of Existence.  Such Borrower will preserve, renew and
keep in full force and effect, and will cause each of its Material Subsidiaries
to preserve, renew and keep in full force and effect their respective corporate
or other legal existence and their respective rights, privileges and franchises
material to the normal conduct of their respective businesses; provided that
nothing in this Section 5.04 shall prohibit the termination of any right,
privilege or franchise of such Borrower or any such Material Subsidiary or of
the corporate or other legal existence of any such Material Subsidiary, or the
change in form of organization of such Borrower or any such Material Subsidiary,
if such Borrower in good faith determines that such termination or change is in
the best interest of such Borrower, is not materially disadvantageous to the
Banks and, in the case of a change in the form of organization of such Borrower,
the Administrative Agent has consented thereto.

Section 5.05.  Compliance with Laws.  Such Borrower will comply, and cause each
of its Material Subsidiaries to comply, in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, ERISA and Environmental
Laws) except where (i) noncompliance would not have a material adverse effect on
the business, financial position or results of operations of such Borrower and
its Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

Section 5.06.  Books and Records.  Such Borrower will keep, and will cause each
of its Material Subsidiaries to keep, proper books of record and account in
which full, true and correct entries shall be made of all financial transactions
in relation to its business and activities in accordance with its customary
practices; and will permit, and will cause each such Material

41


--------------------------------------------------------------------------------


Subsidiary to permit, representatives of any Bank at such Bank’s expense
(accompanied by a representative of such Borrower, if such Borrower so desires)
to visit any of their respective properties, to examine any of their respective
books and records and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants,
all upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired.

Section 5.07.  Negative Pledge.  Such Borrower will not create, assume or suffer
to exist any Lien on any asset now owned or hereafter acquired by it, except:

(a)        Liens granted by such Borrower existing as of the Effective Date
securing Indebtedness outstanding on the date of this Agreement in an aggregate
principal amount not exceeding $100,000,000;

(b)        the Lien of such Borrower’s Mortgage Indenture (if any) securing
Indebtedness outstanding on the Effective Date or issued hereafter;

(c)        any Lien on any asset of any Person existing at the time such Person
is merged or consolidated with or into such Borrower and not created in
contemplation of such event;

(d)        any Lien existing on any asset prior to the acquisition thereof by
such Borrower and not created in contemplation of such acquisition;

(e)        any Lien on any asset securing Indebtedness incurred or assumed for
the purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 180
days after the acquisition thereof;

(f)         any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section; provided that such Indebtedness is not
increased and is not secured by any additional assets;

(g)        Liens for taxes, assessments or other governmental charges or levies
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with generally accepted accounting
principles;

(h)        statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law, created in the ordinary
course of business and for amounts not past due for more than 60 days or which
are being contested in good faith by appropriate proceedings which are
sufficient

42


--------------------------------------------------------------------------------


to prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with generally
accepted accounting principles;

(i)         Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

(j)         easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, consents,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded) affecting the use of real property;

(k)        Liens with respect to judgments and attachments which do not result
in an Event of Default;

(l)         Liens, deposits or pledges to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), leases
(permitted under the terms of this Agreement), public or statutory obligations,
surety, stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

(m)       other Liens including Liens imposed by Environmental Laws arising in
the ordinary course of its business which (i) do not secure Indebtedness, (ii)
do not secure any obligation in an amount exceeding $100,000,000 at any time at
which Investment Grade Status does not exist as to such Borrower and (iii) do
not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;

(n)        Liens securing obligations under Hedging Agreements entered into to
protect against fluctuations in interest rates or exchange rates or commodity
prices and not for speculative purposes, provided that such Liens run in favor
of a Bank hereunder or a Person who was, at the time of issuance, a Bank; and

(o)        Liens not otherwise permitted by the foregoing clauses of this
Section on assets of such Borrower securing obligations in an aggregate
principal or face amount at any date not to exceed (i) in the case of each of
the Company and Duke Energy Carolinas, $500,000,000 and (ii) in the case of each
other Borrower, $150,000,000.

43


--------------------------------------------------------------------------------


Section 5.08.  Consolidations, Mergers and Sales of Assets.  Such Borrower will
not (i) consolidate or merge with or into any other Person or (ii) sell, lease
or otherwise transfer, directly or indirectly, Substantial Assets to any Person
(other than a Subsidiary of such Borrower); provided that such Borrower may
merge with another Person if such Borrower is the Person surviving such merger
and, after giving effect thereto, no Default shall have occurred and be
continuing.

Section 5.09.  Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by such Borrower for its general corporate purposes,
including liquidity support for outstanding commercial paper and acquisitions. 
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any “margin
stock” within the meaning of Regulation U.

Section 5.10.  Indebtedness/Capitalization Ratio. The ratio of Consolidated
Indebtedness of such Borrower to Consolidated Capitalization of such Borrower
will at no time exceed 65%.

ARTICLE 6
DEFAULTS

Section 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) with respect to a particular Borrower shall have occurred
and be continuing:

(a)        such Borrower shall fail to pay when due any principal of any Loan to
it or any Reimbursement Obligation owed by it or shall fail to pay, within five
days of the due date thereof, any interest, fees or any other amount payable by
it hereunder;

(b)        such Borrower shall fail to observe or perform any covenant contained
in Sections 5.04, 5.07, 5.08, 5.10 or the second sentence of 5.09, inclusive;

(c)        such Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to such Borrower by
the Administrative Agent at the request of any Bank;

(d)        any representation, warranty, certification or statement made by such
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

44


--------------------------------------------------------------------------------


(e)        such Borrower or any of its Material Subsidiaries shall fail to make
any payment in respect of Material Debt (other than Loans to and Reimbursement
Obligations of such Borrower hereunder) when due or within any applicable grace
period;

(f)         any event or condition shall occur and shall continue beyond the
applicable grace or cure period, if any, provided with respect thereto so as to
result in the acceleration of the maturity of Material Debt;

(g)        such Borrower or any of its Material Subsidiaries shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall admit in writing its inability to, or shall
fail generally to, pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

(h)        an involuntary case or other proceeding shall be commenced against
such Borrower or any of its Material Subsidiaries seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against such Borrower
or any of its Material Subsidiaries under the federal bankruptcy laws as now or
hereafter in effect;

(i)         any member of such Borrower’s ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $25,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans of such ERISA Group having aggregate
Unfunded Vested Liabilities in excess of $50,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by any member of such ERISA Group,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any such Material Plan or a proceeding shall be
instituted by a fiduciary of any such Material Plan against any member of such
ERISA Group to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding
shall not have been dismissed within 90 days thereafter; or a condition shall
exist by reason of which the PBGC would be

45


--------------------------------------------------------------------------------


entitled to obtain a decree adjudicating that any such Material Plan must be
terminated;

(j)         a judgment or other court order for the payment of money in excess
of $50,000,000 shall be rendered against such Borrower or any of its Material
Subsidiaries and such judgment or order shall continue without being vacated,
discharged, satisfied or stayed or bonded pending appeal for a period of 45
days; or

(k)        any person or group of persons (within the meaning of Section 13 or
14 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
other than trustees and participants in employee benefit plans of the Company
and its Subsidiaries or the Endowment or Trust, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under the Exchange Act) of 50% or more of the outstanding
shares of common stock of the Company; during any period of twelve consecutive
calendar months, individuals who were directors of the Company on the first day
of such period (together with any successors nominated or appointed by such
directors in the ordinary course) shall cease to constitute a majority of the
board of directors of the Company; or in the case of any Borrower other than the
Company, such Borrower shall cease to be a Subsidiary of the Company;

then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 66-2/3% in aggregate amount of the Commitments, by
notice to such Borrower terminate the Commitments as to such Borrower and they
shall thereupon terminate, and such Borrower shall no longer be entitled to
borrow hereunder, and the Sublimit of such Borrower shall be reduced to zero,
and (ii) if requested by Banks holding more than 66-2/3% in aggregate principal
amount of the Loans and Reimbursement Obligations of such Borrower, by notice to
such Borrower declare such Loans and Reimbursement Obligations (together with
accrued interest thereon) to be, and such Loans and Reimbursement Obligations
(together with accrued interest thereon) shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; provided that in the case of
any of the Events of Default specified in clause (g) or (h) above with respect
to such Borrower, without any notice to such Borrower or any other act by the
Administrative Agent or the Banks, the Commitments shall thereupon terminate
with respect to such Borrower and the Loans and Reimbursement Obligations of
such Borrower (together with accrued interest thereon) shall become immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower.

Section 6.02.  Notice of Default.  The Administrative Agent shall give notice to
a Borrower under Section 6.01(c) promptly upon being requested to do

46


--------------------------------------------------------------------------------


so by any Bank and shall thereupon notify all the Banks and the Issuing Banks
thereof.

Section 6.03.  Cash Cover.  Each Borrower agrees, in addition to the provisions
of Section 6.01 hereof, that upon the occurrence and during the continuance of
any Event of Default with respect to such Borrower, it shall, if requested by
the Administrative Agent upon the instruction of the Banks having at least 66
2/3% in the aggregate amount of the Commitments (or, if the Commitments shall
have been terminated, holding at least 66 2/3% of the Letter of Credit
Liabilities for the account of such Borrower), deposit with the Administrative
Agent an amount in immediately available funds (which funds shall be held as
collateral pursuant to arrangements mutually satisfactory to the Administrative
Agent and such Borrower) equal to the aggregate amount available for drawing
under all Letters of Credit for the account of such Borrower then outstanding at
such time; provided that upon the occurrence of any Event of Default specified
in Section 6.01(g) or 6.01(h) with respect to such Borrower, such Borrower shall
pay such amount forthwith without any notice or demand or any other act by the
Administrative Agent or the Banks.

ARTICLE 7
THE ADMINISTRATIVE AGENT

Section 7.01.  Appointment and Authorization.  Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.

Section 7.02.  Administrative Agent and Affiliates. Wachovia shall have the same
rights and powers under this Agreement as any other Bank and may exercise or
refrain from exercising the same as though it were not the Administrative Agent,
and Wachovia and its affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with any Borrower or any Subsidiary or
affiliate of any Borrower as if it were not the Administrative Agent hereunder.

Section 7.03.  Action by Administrative Agent.  The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

47


--------------------------------------------------------------------------------


Section 7.04.  Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for a Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.05.  Liability of Administrative Agent.  Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable to any Bank for any action taken or not
taken by it in connection herewith (i) with the consent or at the request of the
Required Banks or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) believed by it in good
faith to be genuine or to be signed by the proper party or parties.  Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Section 7.06.  Indemnification.  Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss, penalties or liability (except
such as result from such indemnitees’ gross negligence or willful misconduct)
that such indemnitees may suffer or incur in connection with this Agreement or
any action taken or omitted by such indemnitees thereunder.

Section 7.07.  Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Bank also
acknowledges that it will, independently and without reliance upon any Agent or

48


--------------------------------------------------------------------------------


any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

Section 7.08.  Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrowers. 
Upon any such resignation, (i) the Company, with the consent of the Required
Banks (such consent not to be unreasonably withheld or delayed), or (ii) if an
Event of Default has occurred and is continuing, then the Required Banks, shall
have the right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Banks, appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$250,000,000.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder; provided
that if such successor Administrative Agent is appointed without the consent of
the Company, such successor Administrative Agent may be replaced by the Company
with the consent of the Required Banks so long as no Event of Default has
occurred and is continuing at the time.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent.

Section 7.09.  Administrative Agent’s Fee.  The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

Section 7.10.  Other Agents.  None of the Co-Syndication Agents or the
Co-Documentation Agents, in their respective capacities as such, shall have any
duties or obligations of any kind under this Agreement.

ARTICLE 8
CHANGE IN CIRCUMSTANCES

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Euro-Dollar  Borrowing:

 

49


--------------------------------------------------------------------------------


(a)   the Administrative Agent is advised by the Euro-Dollar Reference Banks
that deposits in dollars (in the applicable amounts) are not being offered to
the Euro-Dollar Reference Banks in the relevant market for such Interest Period,
or

(b)   Banks having 66-2/3% or more of the aggregate amount of the affected Loans
advise the Administrative Agent that the London Interbank Offered Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period,

the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Banks, whereupon until the Administrative Agent notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least one Domestic Business Day
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.

Section 8.02.  Illegality.  If on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Dollar Lending Office) to make, maintain or fund any of its Euro-Dollar
Loans and such Bank shall so notify the Administrative Agent, the Administrative
Agent shall forthwith give notice thereof to the other Banks and the Borrowers,
whereupon until such Bank notifies the Borrowers and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Bank to make Euro-Dollar Loans, or to continue or convert
outstanding Loans as or into Euro-Dollar Loans, shall be suspended. Before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Dollar Lending Office if such designation
will avoid the need for giving such notice and will not be otherwise
disadvantageous to such Bank in the good faith exercise of its discretion.  If
such notice is given, each Euro-Dollar Loan of such Bank then outstanding shall
be converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan if such Bank may lawfully
continue to maintain and fund such Loan

50


--------------------------------------------------------------------------------


to such day or (b) immediately if such Bank shall determine that it may not
lawfully continue to maintain and fund such Loan to such day.

Section 8.03.  Increased Cost and Reduced Return.  (a)  If on or after the date
of this Agreement, the adoption of any applicable law, rule or regulation, or
any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (the terms “Bank” and “Issuing Bank” shall
include, for purposes of this Section 8.03, the holding company of any Issuing
Bank) (or its Applicable Lending Office) with any request or directive (whether
or not having the force of law) issued on or after such date of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve, special deposit or similar requirement (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding with respect to any Euro-Dollar Loan
any such requirement included in an applicable Euro-Dollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or on the London interbank market any other condition
(other than in respect of Taxes or Other Taxes) affecting its Euro-Dollar Loans,
its Note or its obligation to make Euro-Dollar Loans or its obligations
hereunder in respect of Letters of Credit and the result of any of the foregoing
is to increase the cost to such Bank (or its Applicable Lending Office) of
making or maintaining any Euro-Dollar Loan or of issuing or participating in any
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Bank (or its Applicable Lending Office) under this Agreement or under its
Note with respect thereto, by an amount deemed by such Bank to be material,
then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), each Borrower shall pay to such Bank its Appropriate
Share of such additional amount or amounts as will compensate such Bank for such
increased cost or reduction; provided that no such amount shall be payable with
respect to any period commencing more than 90 days prior to the date such Bank
first notifies the Borrowers of its intention to demand compensation therefor
under this Section 8.03(a).

(b)   If any Bank shall have determined that, on or after the date of this
Agreement, the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency given or made after the date of this Agreement, has or would
have the effect of reducing the rate of return on capital of such Bank (or its
Parent) as a consequence of such Bank’s obligations hereunder to a level below
that which such Bank (or its

51


--------------------------------------------------------------------------------


Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within 15
days after demand by such Bank (with a copy to the Administrative Agent), each
Borrower shall pay to such Bank its Appropriate Share of such additional amount
or amounts as will compensate such Bank (or its Parent) for such reduction;
provided that no such amount shall be payable with respect to any period
commencing less than 30 days after the date such Bank first notifies the
Borrowers of its intention to demand compensation under this Section 8.03(b).

(c)   Each Bank will promptly notify the Borrowers and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank.  A certificate
of any Bank claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

(d)   The “Appropriate Share” of a Borrower with respect to any amount payable
hereunder is the sum of (i) to the extent such amount is properly allocable to
Loans and Letters of Credit outstanding hereunder, the portion of such amount
properly allocable to the Loans and Letter of Credit outstanding to or for the
account of such Borrower, and (ii) to the extent such amount is not properly
allocable to Loans and Letters of Credit outstanding hereunder, the Appropriate
Share shall be the product of the Availability Percentage of such Borrower and
such amount.

Section 8.04.  Taxes.  (a)  For purposes of this Section 8.04 the following
terms have the following meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by a Borrower
pursuant to this Agreement or any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Bank and the Administrative Agent,
taxes imposed on its income, net worth or gross receipts and franchise or
similar taxes imposed on it by a jurisdiction under the laws of which such Bank
or the Administrative Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located and (ii) in the case of each Bank, any
United States

52


--------------------------------------------------------------------------------


withholding tax imposed on such payments except to the extent that such Bank is
subject to United States withholding tax by reason of a U.S. Tax Law Change.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

“U.S. Tax Law Change” means with respect to any Bank or Participant the
occurrence (x) in the case of each Bank listed on the signature pages hereof,
after the date of its execution and delivery of this Agreement and (y) in the
case of any other Bank, after the date such Bank shall have become a Bank
hereunder, and (z) in the case of each Participant, after the date such
Participant became a Participant hereunder, of the adoption of any applicable
U.S. federal law, U.S. federal rule or U.S. federal regulation relating to
taxation, or any change therein, or the entry into force, modification or
revocation of any income tax convention or treaty to which the United States is
a party.

(b)   Any and all payments by any Borrower to or for the account of any Bank or
the Administrative Agent hereunder or under any Note shall be made without
deduction for any Taxes or Other Taxes; provided that, if any Borrower shall be
required by law to deduct any Taxes or Other Taxes from any such payments,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.04) such Bank or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions, (iii) such
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) such Borrower
shall furnish to the Administrative Agent, at its address referred to in Section
9.01, the original or a certified copy of a receipt evidencing payment thereof.

(c)   Each Borrower agrees to indemnify each Bank and the Administrative Agent
for its Appropriate Share of the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.04) paid by such Bank or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be paid within 15 days after such Bank or the
Administrative Agent (as the case may be) makes demand therefor.

(d)   Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this

53


--------------------------------------------------------------------------------


Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
and from time to time thereafter as required by law (but only so long as such
Bank remains lawfully able to do so), shall provide the Borrowers two completed
and duly executed copies of Internal Revenue Service form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
or other documentation reasonably requested by the Borrowers, certifying that
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which exempts the Bank from United States withholding tax or
reduces the rate of withholding tax on payments of interest for the account of
such Bank or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States.

(e)   For any period with respect to which a Bank has failed to provide the
Borrowers with the appropriate form pursuant to Section 8.04(d) (unless such
failure is due to a U.S. Tax Law Change), such Bank shall not be entitled to
indemnification under Section 8.04(b) or 8.04(c) with respect to any Taxes or
Other Taxes which would not have been payable had such form been so provided;
provided that if a Bank, which is otherwise exempt from or subject to a reduced
rate of withholding tax, becomes subject to Taxes because of its failure to
deliver a form required hereunder, the Borrowers shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes (it
being understood, however, that the Borrowers shall have no liability to such
Bank in respect of such Taxes).

(f)    If any Borrower is required to pay additional amounts to or for the
account of any Bank pursuant to this Section 8.04, then such Bank will take such
action (including changing the jurisdiction of its Applicable Lending Office) as
in the good faith judgment of such Bank (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Bank.

(g)   If any Bank or the Administrative Agent receives a refund (including a
refund in the form of a credit against taxes that are otherwise payable by the
Bank or the Administrative Agent) of any Taxes or Other Taxes for which any
Borrower has made a payment under Section 8.04(b) or (c) and such refund was
received from the taxing authority which originally imposed such Taxes or Other
Taxes, such Bank or the Administrative Agent agrees to reimburse such Borrower
to the extent of such refund; provided that nothing contained in this paragraph
(g) shall require any Bank or the Administrative Agent to seek any such refund
or make available its tax returns (or any other information relating to its
taxes which it deems to be confidential).

Section 8.05.  Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(i) the obligation of any Bank to make or to continue or convert

54


--------------------------------------------------------------------------------


outstanding Loans as or into Euro-Dollar Loans has been suspended pursuant to
Section 8.02 or (ii) any Bank has demanded compensation under Section 8.03(a) or
8.04 with respect to its Euro-Dollar Loans and the Borrower shall, by at least
five Euro-Dollar Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrowers that
the circumstances giving rise to such suspension or demand for compensation no
longer apply:

(a)   all Loans which would otherwise be made by such Bank as (or continued as
or converted to) Euro-Dollar Loans, as the case may be, shall instead be Base
Rate Loans (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Loans of the other Banks), and

(b)   after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Loans shall be applied
to repay its Base Rate Loans instead.

If such Bank notifies the Borrowers that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Banks.

Section 8.06.  Substitution of Bank; Termination Option.  If (i) the obligation
of any Bank to make or to convert or continue outstanding Loans as or into
Euro-Dollar Loans has been suspended pursuant to Section 8.02, (ii) any Bank has
demanded compensation under Section 8.03 or 8.04, (iii) any Bank exercises its
right not to extend its Commitment Termination Date pursuant to Section 2.01(c)
or (iv) Investment Grade Status ceases to exist as to any Bank, then:

(a)   the Company shall have the right, with the assistance of the
Administrative Agent, to designate a substitute bank or banks (which may be one
or more of the Banks) mutually satisfactory to the Company, the Administrative
Agent, the Swingline Bank and the Issuing Banks (whose consent shall not be
unreasonably withheld or delayed) to purchase for cash, pursuant to an
Assignment and Assumption Agreement in substantially the form of Exhibit D
hereto, the outstanding Loans of such Bank and assume the Commitment and Letter
of Credit Liabilities of such Bank, without recourse to or warranty by, or
expense to, such Bank, for a purchase price equal to the principal amount of all
of such Bank’s outstanding Loans and funded Letter of Credit Liabilities plus
any accrued but unpaid interest thereon and the accrued but unpaid fees in
respect of such Bank’s Commitment hereunder and all other amounts payable by the
Borrowers to such Bank hereunder plus such amount, if any, as would be payable

55


--------------------------------------------------------------------------------


pursuant to Section 2.13 if the outstanding Loans of such Bank were prepaid in
their entirety on the date of consummation of such assignment; and

(b)   if at the time Investment Grade Status exists as to the Borrowers, the
Company may elect to terminate this Agreement as to such Bank; provided that
(i)  the Company notifies such Bank through the Administrative Agent of such
election at least three Euro-Dollar Business Days before the effective date of
such termination, (ii) the Borrowers repay or prepay the principal amount of all
outstanding Loans made by such Bank plus any accrued but unpaid interest thereon
and the accrued but unpaid fees in respect of such Bank’s Commitment hereunder
plus all other amounts payable by the Borrowers to such Bank hereunder, not
later than the effective date of such termination and (iii) if at the effective
date of such termination, any Letter of Credit Liabilities or Swingline Loans
are outstanding, the conditions specified in Section 3.02 would be satisfied
(after giving effect to such termination) were the related Letters of Credit
issued or the related Swingline Loans made on such date.  Upon satisfaction of
the foregoing conditions, the Commitment of such Bank shall terminate on the
effective date specified in such notice, its participation in any outstanding
Letters of Credit or Swingline Loans shall terminate on such effective date and
the participations of the other Banks therein shall be redetermined as of such
date as if such Letters of Credit had been issued or such Swingline Loans had
been made on such date.

ARTICLE 9
MISCELLANEOUS

Section 9.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party:  (x) in the
case of any Borrower or the Administrative Agent, at its address or telecopy or
telex number set forth on the signature pages hereof, (y) in the case of any
Bank, at its address or telecopy or telex number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address or telecopy or
telex number as such party may hereafter specify for the purpose by notice to
the Administrative Agent and the Borrowers.  Each such notice, request or other
communication shall be effective (i) if given by telecopy or telex, when such
telecopy or telex is transmitted to the telecopy or telex number specified in
this Section and the appropriate answerback or confirmation slip, as the case
may be, is received or (ii) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent, the Swingline Bank or any Issuing Bank under Article 2 or Article 8 shall
not be effective until delivered.

56


--------------------------------------------------------------------------------


Section 9.02.  No Waivers.  No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.03.  Expenses; Indemnification.  (a)  Each Borrower shall pay (i) its
Appropriate Share of all reasonable out-of-pocket expenses of the Administrative
Agent, including reasonable fees and disbursements of special counsel for the
Agents, in connection with the preparation of this Agreement, any waiver or
consent hereunder or any amendment hereof or any Default or alleged Default with
respect to such Borrower hereunder and (ii) if an Event of Default with respect
to such Borrower occurs, all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Bank, including reasonable fees and disbursements of
counsel, in connection with such Event of Default and collection and other
enforcement proceedings resulting therefrom.

(b)   Each Borrower agrees to indemnify each Agent and each Bank, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, penalties, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) relating to
or arising out of this Agreement or any actual or proposed use of proceeds of
Loans hereunder, in each case to the extent of such Borrower’s Appropriate
Share; provided that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction.

Section 9.04.  Sharing of Set-offs.  Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans and
Letter of Credit Liabilities held by it which is greater than the proportion
received by any other Bank in respect of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by such other Bank,
the Bank receiving such proportionately greater payment shall purchase such
participations in the Loans and Letter of Credit Liabilities held by the other
Banks, and such other adjustments shall be made, as may be required so that all
such payments with respect to the Loans and Letter of Credit Liabilities held by
the Banks shall be shared by the Banks pro rata; provided that (i) nothing in
this Section shall impair the right of any Bank to exercise any right of set-off
or counterclaim it may have and to apply the amount subject to such exercise to
the payment of indebtedness

57


--------------------------------------------------------------------------------


of a Borrower other than its indebtedness under this Agreement and (ii) this
Section is not applicable to Swingline Loans.

Section 9.05.  Amendments and Waivers.  (a) Any provision of this Agreement or
the Notes may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by each Borrower and the Required Banks (and, if the
rights or duties of any Agent, the Swingline Bank or any Issuing Bank are
affected thereby, by such Person); provided that no such amendment or waiver
shall (x) unless signed by each affected Bank, (i) increase the Commitment of
any Bank or subject any Bank to any additional obligation, (ii) reduce the
principal of or rate of interest on any Loan or the amount to be reimbursed in
respect of any Letter of Credit or any interest thereon or any fees hereunder or
(iii) postpone the date fixed for any payment of principal of or interest on any
Loan or for reimbursement in respect of any Letter of Credit or interest thereon
or any fees hereunder or for termination of any Commitment or (y) unless signed
by all Banks, (i) change the definition of Required Banks or the provisions of
this Section 9.05 or (ii) change the provisions of Section 9.04.

(b)   This Agreement may be amended by the Company to remove any other Borrower
as a Borrower (a “Removed Borrower”) hereunder subject to: (i) the receipt by
the Administrative Agent of prior notice from the Company of such amendment,
(ii) repayment in full of all Loans made to such Borrower, (iii) cash
collateralization of all amounts available for drawing under Letters of Credit
issued for the account of such Borrower (or the amendment of such Letter of
Credit to provide for the Company as the account party) and (iv) repayment in
full of all other amounts owing by such Borrower under this Agreement (it being
agreed that any such repayment shall be in accordance with the other terms of
this Agreement).  Upon the satisfaction of the foregoing conditions the rights
and obligations of such Removed Borrower hereunder shall terminate; provided,
however, that the obligations of such Removed Borrower under Section 9.03 shall
survive such amendment.

Section 9.06.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and each Indemnitee, except that no Borrower
may assign or otherwise transfer any of its rights under this Agreement without
the prior written consent of all Banks.

(b)   Any Bank may, with the consent (unless an Event of Default then exists) of
the Company (such consent not to be unreasonably withheld or delayed), at any
time grant to one or more banks or other institutions (each a “Participant”)
participating interests in its Commitment or any or all of its Loans and Letter
of Credit Liabilities; provided that any Bank may, without the consent of any
Borrower, at any time grant participating interests in its Commitment or any or
all of its Loans and Letter of Credit Liabilities to another Bank, an

58


--------------------------------------------------------------------------------


Approved Fund or an Affiliate of such transferor Bank.  In the event of any such
grant by a Bank of a participating interest to a Participant, whether or not
upon notice to the Administrative Agent, such Bank shall remain responsible for
the performance of its obligations hereunder, and the Borrowers, the Issuing
Banks, the Swingline Bank and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of the Borrowers
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (x) (i),
(ii) or (iii) of Section 9.05(a) without the consent of the Participant.  Each
Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest, subject to the performance by such Participant of
the obligations of a Bank thereunder. An assignment or other transfer which is
not permitted by subsection (c) or (d) below shall be given effect for purposes
of this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

(c)   Any Bank may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $10,000,000 (unless the Company and the
Administrative Agent shall otherwise agree)) of all, of its rights and
obligations under this Agreement and its Note (if any), and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit D hereto executed by such
Assignee and such transferor Bank, with (and only with and subject to) the prior
written consent of the Swingline Bank, the Issuing Banks, the Administrative
Agent (which shall not be unreasonably withheld or delayed) and, so long as no
Event of Default has occurred and is continuing, the Company (which shall not be
unreasonably withheld or delayed); provided that unless such assignment is of
the entire right, title and interest of the transferor Bank hereunder, after
making any such assignment such transferor Bank shall have a Commitment of at
least $10,000,000 (unless the Company and the Administrative Agent shall
otherwise agree).  Upon execution and delivery of such instrument of assumption
and payment by such Assignee to such transferor Bank of an amount equal to the
purchase price agreed between such transferor Bank and such Assignee, such
Assignee shall be a Bank party to this Agreement and shall have all the rights
and obligations of a Bank with a Commitment as set forth in such instrument of
assumption, and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.  Upon the consummation of any assignment pursuant to
this

59


--------------------------------------------------------------------------------


subsection (c), the transferor Bank, the Administrative Agent and the Borrowers
shall make appropriate arrangements so that, if required by the Assignee, a
Note(s) is issued to the Assignee. If the Assignee is not incorporated under the
laws of the United States of America or a state thereof, it shall, prior to the
first date on which interest or fees are payable hereunder for its account,
deliver to the Borrowers and the Administrative Agent certification as to
exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.04.  All assignments (other than assignments
to Affiliates) shall be subject to a transaction fee established by, and payable
by the transferor Bank to, the Administrative Agent for its own account (which
shall not exceed $5,000).

(d)   Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Note (if any) to a Federal Reserve Bank.  No such
assignment shall release the transferor Bank from its obligations hereunder or
modify any such obligations.

(e)   No Assignee, Participant or other transferee of any Bank’s rights
(including any Applicable Lending Office other than such Bank’s initial
Applicable Lending Office) shall be entitled to receive any greater payment
under Section 8.03 or 8.04 than such Bank would have been entitled to receive
with respect to the rights transferred, unless such transfer is made by reason
of the provisions of Section 8.02, 8.03 or 8.04 requiring such Bank to designate
a different Applicable Lending Office under certain circumstances or at a time
when the circumstances giving rise to such greater payment did not exist.

Section 9.07.  Collateral.  Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

Section 9.08.  Confidentiality.  Each Agent and each Bank agrees to keep any
information delivered or made available by any Borrower pursuant to this
Agreement confidential from anyone other than persons employed or retained by
such Bank and its affiliates who are engaged in evaluating, approving,
structuring or administering the credit facility contemplated hereby; provided
that nothing herein shall prevent any Bank from disclosing such information (a)
to any other Bank or any Agent, (b) to any other Person if reasonably incidental
to the administration of the credit facility contemplated hereby, (c) upon the
order of any court or administrative agency, (d) upon the request or demand of
any regulatory agency or authority, (e) which had been publicly disclosed other
than as a result of a disclosure by any Agent or any Bank prohibited by this
Agreement, (f) in connection with any litigation to which any Agent, any Bank or
its subsidiaries or Parent may be a party, (g) to the extent necessary in
connection with the exercise of any remedy hereunder, (h) to such Bank’s or any
Agent’s legal counsel and independent auditors, (i) subject to provisions
substantially

60


--------------------------------------------------------------------------------


similar to those contained in this Section 9.08, to any actual or proposed
Participant or Assignee and (j) to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement.

Section 9.09.  Governing Law; Submission to Jurisdiction.  This Agreement and
each Note (if any) shall be construed in accordance with and governed by the law
of the State of New York.  Each Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

Section 9.10.  Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

Section 9.11.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWERS, THE AGENTS, THE
ISSUING BANKS AND THE BANKS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.12.  USA Patriot Act.  Each Bank hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies such Borrower, which information includes
the name and address of such Borrower and other information that will allow such
Bank to identify such Borrower in accordance with the Act.

61


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

DUKE ENERGY CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

Senior Vice President and Treasurer

 

 

Address:

 

526 South Church Street
Charlotte, NC 28202-1904

 

 

Attention:

 

Lynn J. Good

 

 

Telecopy number:

 

704-382-3288

 

 

Taxpayer
ID:

 

20-2777218

 

DUKE ENERGY CAROLINAS, LLC

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

Senior Vice President and Treasurer

 

 

Address:

 

526 South Church Street

Charlotte, NC  28202-1904

 

 

Attention:

 

Lynn J. Good

 

 

Telecopy number:

 

704-382-3288

 

 

Taxpayer ID:

 

56-0205520

 


--------------------------------------------------------------------------------


 

DUKE ENERGY OHIO, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

Senior Vice President and Treasurer

 

 

Address:

 

526 South Church Street

Charlotte, NC  28202-1904

 

 

Attention:

 

Lynn J. Good

 

 

Telecopy number:

 

704-382-3288

 

 

Taxpayer ID:

 

31-0240030

 

DUKE ENERGY INDIANA, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

Senior Vice President and Treasurer

 

 

Address:

 

526 South Church Street

Charlotte, NC  28202-1904

 

 

Attention:

 

Lynn J. Good

 

 

Telecopy number:

 

704-382-3288

 

 

Taxpayer ID:

 

35-0594457

 

DUKE ENERGY KENTUCKY, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

Senior Vice President and Treasurer

 

 

Address:

 

526 South Church Street

Charlotte, NC  28202-1904

 

 

Attention:

 

Lynn J. Good

 

 

Telecopy number:

 

704-382-3288

 

 

Taxpayer ID:

 

31-0473080

 

2


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, as an Issuing
Bank, as Swingline Bank and as a Bank

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

3


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent, as an
Issuing Bank and as a Bank

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

4


--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC, as Co-Syndication Agent, as an Issuing Bank and as a Bank

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

5


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Co-Syndication Agent and as a Bank

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

6


--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Co-Syndication Agent and as a Bank

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

7


--------------------------------------------------------------------------------


 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH as a Bank

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

8


--------------------------------------------------------------------------------


 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Bank

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

9


--------------------------------------------------------------------------------


 

ABN AMRO BANK, N.V., as a Bank

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

10


--------------------------------------------------------------------------------


THE BANK OF NEW YORK, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

11


--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

12


--------------------------------------------------------------------------------


 

WILLIAM STREET COMMITMENT CORPORATION, as a Bank

(Recourse only to assets of William Street Commitment Corporation)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

13


--------------------------------------------------------------------------------


 

KEYBANK NATIONAL ASSOCIATION, as a Bank



 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

14


--------------------------------------------------------------------------------


 

LEHMAN BROTHERS BANK, FSB, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

15


--------------------------------------------------------------------------------


 

MERRILL LYNCH BANK, USA, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

16


--------------------------------------------------------------------------------


 

MORGAN STANLEY BANK, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

17


--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND, PLC, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

18


--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

19


--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

20


--------------------------------------------------------------------------------


BNP PARIBAS, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

21


--------------------------------------------------------------------------------


 

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

22


--------------------------------------------------------------------------------


 

THE NORTHERN TRUST COMPANY, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

23


--------------------------------------------------------------------------------


 

SUNTRUST BANK, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

24


--------------------------------------------------------------------------------


The undersigned has duly executed this Amended and Restated Credit
Agreement solely to amend and restate the Amended and Restated Credit Agreement
dated as of June 29, 2006 among Cinergy Corp. and the other Borrowers listed
therein, the Banks listed therein, Barclays Bank PLC, as Administrative Agent
and JPMorgan Chase Bank, N.A., as Syndication Agent.  The undersigned is not a
party to this Amended and Restated Credit Agreement, and will have no rights or
obligations under it.

CINERGY CORP.

 

 

 

 

 

By:

 

 

 

Name:

Lynn J. Good

 

 

Title:

Vice President and Treasurer

 

25


--------------------------------------------------------------------------------


COMMITMENT SCHEDULE

Bank

 

 

 

Commitment

 

 

 

 

 

JPMorgan Chase Bank, National Association

 

$

200,000,000.00

 

 

 

 

 

Wachovia Bank, National Association

 

$

200,000,000.00

 

 

 

 

 

Bank of America, N.A.

 

$

200,000,000.00

 

 

 

 

 

Barclays Bank, PLC

 

$

200,000,000.00

 

 

 

 

 

Citibank, N.A.

 

$

200,000,000.00

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 

$

200,000,000.00

 

 

 

 

 

Credit Suisse

 

$

200,000,000.00

 

 

 

 

 

ABN AMRO Bank, N.V.

 

$

100,000,000.00

 

 

 

 

 

The Bank of New York

 

$

100,000,000.00

 

 

 

 

 

Deutsche Bank AG New York Branch

 

$

100,000,000.00

 

 

 

 

 

William Street Commitment Corporation

 

$

100,000,000.00

 

 

 

 

 

KeyBank National Association

 

$

100,000,000.00

 

 

 

 

 

Lehman Brothers Bank, FSB

 

$

100,000,000.00

 

 

 

 

 

Merrill Lynch Bank USA

 

$

100,000,000.00

 

 

 

 

 

Morgan Stanley Bank

 

$

100,000,000.00

 

 

 

 

 

The Royal Bank of Scotland plc, New York Branch

 

$

100,000,000.00

 

 

 

 

 

UBS Loan Finance LLC

 

$

100,000,000.00

 

 

 

 

 

The Bank of Nova Scotia

 

$

50,000,000.00

 

 

 

 

 

BNP Paribas

 

$

50,000,000.00

 

 

 

 

 

Dresdner Bank AG

 

$

50,000,000.00

 

 

 

 

 

The Northern Trust Company

 

$

50,000,000.00

 

 

 

 

 

SunTrust Bank

 

$

50,000,000.00

 

 

 

 

 

 

 

 

 

Total

 

$

2,650,000,000.00

 

 

26


--------------------------------------------------------------------------------


Pricing Schedule

Each of “Applicable Margin” and “Facility Fee Rate” means, for any date, the
rate set forth below in the applicable row and column corresponding to the
credit rating of the applicable Borrower and the applicable Utilization that
exist on such date:

(basis points per annum)

Borrower’s Credit Rating

 

at least A
by S&P or
A2 by
Moody’s

 

at least A-
by S&P or
A3 by
Moody’s

 

at least
BBB+ by
S&P or
Baa1 by
Moody’s

 

at least
BBB by
S&P or
Baa2 by
Moody’s

 

at least
BBB- by
S&P or
Baa3 by
Moody’s

 

less than BBB-
by S&P and
less than Baa3
by Moody’s

 

Facility Fee Rate

 

5.0

 

6.0

 

7.0

 

9.0

 

11.0

 

15.0

 

Applicable Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilization** ≤ 50%

 

15.0

 

19.0

 

23.0

 

31.0

 

44.0

 

55.0

 

Utilization **> 50%

 

20.0

 

24.0

 

28.0

 

36.0

 

49.0

 

60.0

 

 

The Applicable Margin for any Term Loan shall equal the sum of (i) the rate that
would otherwise be in effect based upon the table above and (ii) 12.5 basis
points.

The “Utilization” applicable to any Borrower at any date is the percentage
equivalent of a fraction the numerator of which is the sum of (i) the aggregate
outstanding principal amount of the Loans to such Borrower determined at such
date after giving effect, if one or more Loans are being made at such time, to
any substantially concurrent application of the proceeds thereof to repay one or
more other Loans plus (ii) the aggregate amount of the Letter of Credit
Liabilities of all Banks for the account of such Borrower at such date and the
denominator of which is such Borrower’s Sublimit at such date. If for any reason
any such Loans or Letter of Credit Liabilities remain outstanding following
termination of the Commitments either in their entirety or with respect to such
Borrower or following the reduction of the Sublimit of such Borrower to zero,
its Utilization will be deemed to be 100%.

Each Borrower must obtain a long-term unsecured credit rating from two leading
rating agencies, to include at a minimum either Standard & Poor’s, a division of
the McGraw-Hill Companies, together with its successors (“S&P”), or Moody’s
Investors Service (“Moody’s”), or if such a credit rating is not available, then
a corporate credit rating from S&P or an issuer rating from Moody’s, and
formally notify the Administrative Agent of the current ratings.  The Facility
Fee Rate and Applicable Margin applicable to each Borrower will be based upon
such Borrower’s credit rating.  The ratings in effect for any day are those in
effect at


--------------------------------------------------------------------------------


the close of business on such day.  A change in credit rating will result in an
immediate change in the applicable pricing.  In the case of split ratings from
S&P and Moody’s, the rating to be used to determine the applicable pricing will
be the higher of the two; provided that if the rating differential is more than
one notch, the applicable pricing will be based on a rating one notch lower than
the higher of the two.

2


--------------------------------------------------------------------------------


SCHEDULE 1.01 - EXISTING LETTERS OF CREDIT

 

 

 

 

 

 

 

 

 

Issuing Bank

 

Amount of

 

Expiration

 

Borrower

 

L/C

 

 

L/C

 

Date

 

 

 

Number

 

 

 

 

 

 

 

 

 

 Barclays Bank PLC

 

$1,000,000.00

 

12/31/07

 

Cinergy Corp.

 

SB00001

 Barclays Bank PLC

 

$100,000.00

 

12/31/07

 

Cinergy Corp. on behalf of Cinergy Capital + Trading

 

SB01032

 Barclays Bank PLC

 

$25,000.00

 

12/31/07

 

Cinergy Corp. on behalf of Cinergy Services Inc.

 

SB01034

 Barclays Bank PLC

 

$25,000.00

 

12/31/07

 

Cinergy Corp. on behalf of CinCap V, LLC

 

SB01033

 Barclays Bank PLC

 

$300,000.00

 

12/31/07

 

Cinergy Corp. on behalf of CinCap V, LLC

 

SB01031

 

 

 

 

 

 

 

 

 

Total:

 

$1,450,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$4,007,222.32

 

12/01/07

 

Duke Energy Corp.

 

P-210408

JPMorgan Chase Bank, N.A.

 

$250,000.00

 

12/15/07

 

Duke Energy Corp.

 

P-206072

JPMorgan Chase Bank, N.A.

 

$985,328.13

 

01/07/08

 

Duke Energy Corp.

 

P-220992

JPMorgan Chase Bank, N.A.

 

$16,500.00

 

06/05/07

 

Duke Energy Corp.

 

P-214336

Wachovia Bank, N.A.

 

$570,000.00

 

10/01/07

 

Duke Energy Corp.

 

SM222278W

Wachovia Bank, N.A.

 

$2,622,000.00

 

08/31/07

 

Duke Energy Corp.

 

SM204493W

Wachovia Bank, N.A.

 

$0.00

 

09/30/07

 

Duke Energy Corp.

 

SM204839W

Wachovia Bank, N.A.

 

$272,000.00

 

05/23/08

 

Duke Energy Corp.

 

SM211026W

Wachovia Bank, N.A.

 

$521,000.00

 

9/1/2007

 

Duke Energy Corp.

 

SM215404W

Wachovia Bank, N.A.

 

$75,000.00

 

9/27/2007

 

Duke Energy Corp.

 

LC968-131011

Wachovia Bank, N.A.

 

$3,149,500.00

 

5/18/2008

 

Duke Energy Corp.

 

SM225924W

Wachovia Bank, N.A.

 

$2,600,000.00

 

1/31/2008

 

Duke Energy Corp.

 

SM218102W

 

3


--------------------------------------------------------------------------------


 

Wachovia Bank, N.A.

 

$30,000.00

 

10/09/07

 

Duke Energy Corp.

 

SM202061W

Wachovia Bank, N.A.

 

$10,000.00

 

04/19/08

 

Duke Energy Corp.

 

SM207431W

Wachovia Bank, N.A.

 

$75,000.00

 

03/21/08

 

Duke Energy Corp.

 

SM218754W

Wachovia Bank, N.A.

 

$1,552,887.00

 

07/31/07

 

Duke Energy Corp.

 

SM211136W

Wachovia Bank, N.A.

 

$463,373.99

 

09/30/07

 

Duke Energy Corp.

 

SM204906W

Wachovia Bank, N.A.

 

$7,625,402.50

 

06/01/08

 

Duke Energy Corp.

 

SM213329W

Wachovia Bank, N.A.

 

$16,500,000.00

 

01/03/08

 

Duke Energy Corp.

 

SM201544W

Wachovia Bank, N.A.

 

$3,025,000.00

 

06/28/08

 

Duke Energy Corp.

 

SM214407W

Wachovia Bank, N.A.

 

$0.00

 

06/01/07

 

Duke Energy Corp.

 

SM213611W

Wachovia Bank, N.A.

 

$112,500.00

 

01/02/08

 

Duke Energy Corp.

 

SM206350W

Wachovia Bank, N.A.

 

$255,000.00

 

04/19/08

 

Duke Energy Corp.

 

SM212235W

Wachovia Bank, N.A.

 

$139,420.00

 

05/05/08

 

Duke Energy Corp.

 

LC968-121173

Wachovia Bank, N.A.

 

$25,000.00

 

5/31/2008

 

Duke Energy Corp.

 

SM214420W

Wachovia Bank, N.A.

 

$1,100,000.00

 

10/31/2007

 

Duke Energy Corp.

 

SM218400W

Wachovia Bank, N.A.

 

$2,131,400.00

 

12/7/2007

 

Duke Energy Corp.

 

SM219114W

Wachovia Bank, N.A.

 

$0.00

 

5/25/2007

 

Duke Energy Corp.

 

SM223451W

Wachovia Bank, N.A.

 

$500,809.00

 

1/15/2008

 

Duke Energy Corp.

 

SM223856W

 

 

 

 

 

 

 

 

 

Total:

 

$48,614,342.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, N.A.

 

$3,520,000.00

 

10/10/07

 

Duke Energy Carolinas, LLC

 

SM222414W

Wachovia Bank, N.A.

 

$415,000.00

 

04/01/08

 

Duke Energy Carolinas, LLC

 

SM207518W

Wachovia Bank, N.A.

 

$1,750,000.00

 

7/5/2008

 

Duke Energy Carolinas, LLC

 

LC968-129556

 

 

 

 

 

 

 

 

 

Total:

 

$5,685,000.00

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------


EXHIBIT A

NOTE

New York, New York
                   , 20   



For value received, [Duke Energy Corporation., a Delaware corporation] [Duke
Energy Carolinas, LLC, a North Carolina limited liability company] [Duke Energy
Ohio, Inc., a Ohio corporation] [Duke Energy Indiana, Inc., an Indiana
corporation] [Duke Energy Kentucky, Inc., a Kentucky corporation] (the
“Borrower”), promises to pay to the order of                                
(the “Bank”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Bank to the Borrower pursuant to the
Credit Agreement referred to below on the date specified in the Credit
Agreement.  The Borrower promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Credit Agreement.  All such payments of principal and interest shall be made in
lawful money of the United States in Federal or other immediately available
funds at the office of Wachovia Bank, National Association, Charlotte Plaza, 201
S. College Street, CP-8, NC-0680, Charlotte, North Carolina 28288-0680.

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank, and the Bank,
if the Bank so elects in connection with any transfer or enforcement of its
Note, may endorse on the schedule attached hereto appropriate notations to
evidence the foregoing information with respect to the Loans then outstanding;
provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of June 28, 2007 among Duke Energy Corporation, Duke Energy
Carolinas, LLC, Duke Energy Ohio, Inc., Duke Energy Indiana, Inc., Duke Energy
Kentucky, Inc., the banks listed on the signature pages thereof, Wachovia Bank,
National Association, as Administrative Agent, and the other Agents party
thereto (as the same may be amended from time to time, the “Credit Agreement”). 
Terms defined in the Credit Agreement are used herein with the same meanings. 
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

5


--------------------------------------------------------------------------------


 

 

[DUKE ENERGY CORPORATION]

 

 

 

 

 

[DUKE ENERGY CAROLINAS, LLC]

 

 

 

 

 

[DUKE ENERGY OHIO, INC]

 

 

 

 

 

[DUKE ENERGY INDIANA, INC.]

 

 

 

 

 

[DUKE ENERGY KENTUCKY, INC.]

 

 

 

 

By:

 

 

 

Title:

 

 

6


--------------------------------------------------------------------------------


Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount
of
Loan

 

Type
of Loan

 

Amount of
Principal
Repaid

 

Maturity
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7


--------------------------------------------------------------------------------


EXHIBIT B-1

OPINION OF INTERNAL COUNSEL OF THE BORROWER

[Effective Date]

To the Banks and the Administrative Agent
Referred to Below

c/o Wachovia Bank, National Association
as Administrative Agent

Charlotte Plaza
201 S. College Street
CP-8, NC-0680
Charlotte, NC  28288-0680
Attn:     Syndication Agency Services

Ladies and Gentlemen:

I am [title of internal counsel] of [Duke Energy Corporation] [Duke Energy
Carolinas, LLC] [Duke Energy Ohio, Inc.] [Duke Energy Indiana, Inc.] [Duke
Energy Kentucky, Inc.] (the “Borrower”) and have acted as its counsel in
connection with the Amended and Restated Credit Agreement (the “Credit
Agreement”), dated as of June 28, 2007, among Duke Energy Corporation, Duke
Energy Carolinas, LLC, Duke Energy Ohio, Inc., Duke Energy Indiana, Inc., Duke
Energy Kentucky, Inc. (the “Borrowers”), the banks listed on the signature pages
thereof, Wachovia Bank, National Association, as Administrative Agent, and the
other Agents party thereto.  Capitalized terms defined in the Credit Agreement
are used herein as therein defined.  This opinion letter is being delivered
pursuant to Section 3.01(b) of the Credit Agreement.

In such capacity, I or attorneys under my direct supervision have examined
originals or copies, certified or otherwise identified to my satisfaction, of
such documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion.

Upon the basis of the foregoing, I am of the opinion that:

1.             The Borrower is [a Delaware corporation] [a North Carolina
limited liability company] [an Ohio corporation] [an Indiana corporation] [a


--------------------------------------------------------------------------------


Kentucky corporation], validly existing and in good standing under the laws of
[Delaware] [North Carolina] [Ohio] [Indiana] [Kentucky].

2.             The execution, delivery and performance by the Borrower of the
Credit Agreement and any Notes are within the Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any governmental body, agency or official (except
for [list exceptions], which have been obtained or made, as the case may be, and
are in full force and effect) and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the articles of
incorporation or by-laws of the Borrower or, to my knowledge, of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or, to my knowledge, result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Material Subsidiaries.

3.             The Credit Agreement and any Notes executed and delivered as of
the date hereof have been duly executed and delivered by the Borrower.

4.             Except as disclosed in the Borrower’s annual report on Form 10-K
for the fiscal year ended December 31, 2006 and its quarterly report on Form
10-Q for the period ended March 31, 2007, to my knowledge (but without
independent investigation), there is no action, suit or proceeding pending or
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official, which
would be likely to be decided adversely to the Borrower or such Subsidiary and,
as a result, to have a material adverse effect upon the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or any Notes.

The phrase “to my knowledge”, as used in the foregoing opinion, refers to my
actual knowledge without any independent investigation as to any such matters.

I am a member of the Bar of the State of [Delaware] [North Carolina] [Ohio]
[Indiana] [Kentucky] and do not express any opinion herein concerning any law
other than the law of the State of [Delaware] [North Carolina] [Ohio] [Indiana]
[Kentucky] and the federal law of the United States of America.

The opinions expressed herein are limited to the matters expressly stated
herein, and no opinion is to be inferred or may be implied beyond the matters
expressly so stated.  This opinion is rendered to you in connection with the
above-referenced matter and may not be relied upon by you for any other purpose,
or relied upon by, or furnished to, any other Person, firm or corporation
without my prior written consent, except for Additional Banks and Assignees.  My
opinions expressed herein are as of the date hereof, and I undertake no
obligation to advise you of any changes of applicable law or any other matters
that may come to my attention after the date hereof that may affect my opinions
expressed herein.

Very truly yours,

 

 

2


--------------------------------------------------------------------------------


EXHIBIT B-2

OPINION OF
ROBINSON, BRADSHAW & HINSON, P.A.,
SPECIAL COUNSEL FOR THE BORROWER

[Effective Date]

To the Banks and the Administrative Agent
Referred to Below

c/o Wachovia Bank, National Association
as Administrative Agent

Charlotte Plaza
201 S. College Street
CP-8, NC-0680
Charlotte, NC  28288-0680
Attn:     Syndication Agency Services

Ladies and Gentlemen:

We have acted as counsel to  [Duke Energy Corporation., a Delaware corporation]
[Duke Energy Carolinas, LLC, a North Carolina limited liability company] [Duke
Energy Ohio, Inc., a Ohio corporation] [Duke Energy Indiana, Inc., an Indiana
corporation] [Duke Energy Kentucky, Inc., a Kentucky corporation] (the
“Borrower”), in connection with the Amended and Restated Credit Agreement (the
“Credit Agreement”), dated as of June 28, 2007, among Duke Energy Corporation,
Duke Energy Carolinas, LLC, Duke Energy Ohio, Inc., Duke Energy Indiana, Inc.,
Duke Energy Kentucky, Inc. (the “Borrowers”), the banks listed on the signature
pages thereof, Wachovia Bank, National Association, as Administrative Agent, and
the other Agents party thereto.  Capitalized terms used herein and not defined
shall have the meanings given to them in the Credit Agreement.  This opinion
letter is being delivered pursuant to Section 3.01(b) of the Credit Agreement.

In connection with this opinion, we also examined originals, or copies
identified to our satisfaction, of such other documents and considered such
matters of law and fact as we, in our professional judgment, have deemed
appropriate to render the opinions contained herein.  Where we have considered
it appropriate, as to certain facts we have relied, without investigation or
analysis of any underlying data contained therein, upon certificates or other
comparable


--------------------------------------------------------------------------------


documents of public officials and officers or other appropriate representatives
of the Borrower.

In rendering the opinions contained herein, we have assumed, among other things,
that the Credit Agreement and any Notes to be executed (i) are within the
Borrower’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) have been duly executed and delivered, (iv) require no
action by or in respect of, or filing with, any governmental body, agency of
official and (v) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Borrower’s certificate of
incorporation or by-laws or any agreement, judgment, injunction, order, decree
or other instrument binding upon the Borrower or result in the creation or
imposition of any Lien on any asset of the Borrower.  In addition, we have
assumed that the Credit Agreement fully states the agreement between the
Borrower and the Banks with respect to the matters addressed therein, and that
the Credit Agreement constitutes a legal, valid and binding obligation of each
Bank, enforceable in accordance with its respective terms.

The opinions set forth herein are limited to matters governed by the laws of the
State of North Carolina and the federal laws of the United States, and no
opinion is expressed herein as to the laws of any other jurisdiction.  For
purposes of our opinions, we have disregarded the choice of law provisions in
the Credit Agreement and, instead, have assumed with your permission that the
Credit Agreement and the Notes are governed exclusively by the internal,
substantive laws and judicial interpretations of the State of North Carolina. 
We express no opinion concerning any matter respecting or affected by any laws
other than laws that a lawyer in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower, the Loans, or any of them.

Based upon and subject to the foregoing and the further limitations and
qualifications hereinafter expressed, it is our opinion that the Credit
Agreement constitutes the legal, valid and binding obligation of the Borrower
and the Notes, if and when issued, will constitute legal, valid and binding
obligations of the Borrower, in each case, enforceable against the Borrower in
accordance with its terms.

The opinions expressed above are subject to the following qualifications and
limitations:

1.             Enforcement of the Credit Agreement and the Notes is subject to
the effect of applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium and similar laws affecting the enforcement of creditors’
rights generally.

2


--------------------------------------------------------------------------------


2.             Enforcement of the Credit Agreement and the Notes is subject to
the effect of general principles of equity (regardless of whether considered in
a proceeding in equity or at law) by which a court with proper jurisdiction may
deny rights of specific performance, injunction, self-help, possessory remedies
or other remedies.

3.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement or any Note that (i) purport to
excuse a party for liability for its own acts, (ii) purport to make void any act
done in contravention thereof, (iii) purport to authorize a party to act in its
sole discretion, (iv) require waivers or amendments to be made only in writing,
(v) purport to effect waivers of constitutional, statutory or equitable rights
or the effect of applicable laws, (vi) impose liquidated damages, penalties or
forfeiture, or (vii) purport to indemnify a party for its own negligence or
willful misconduct.  Indemnification provisions in the Credit Agreement are
subject to and may be rendered unenforceable by applicable law or public policy,
including applicable securities law.

4.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement or the Notes purporting to require
a party thereto to pay or reimburse attorneys’ fees incurred by another party,
or to indemnify another party therefor, which may be limited by applicable
statutes and decisions relating to the collection and award of attorneys’ fees,
including but not limited to North Carolina General Statutes § 6-21.2.

5.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement purporting to waive the right of
jury trial.  Under North Carolina General Statutes § 22B-10, a provision for the
waiver of the right to a jury trial is unconscionable and unenforceable.

6.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement concerning choice of forum or
consent to the jurisdiction of courts, venue of actions or means of service of
process.

7.             It is likely that North Carolina courts will enforce the
provisions of the Credit Agreement providing for interest at a higher rate
resulting from a Default or Event of Default (a ”Default Rate”) which rate is
higher than the rate otherwise stipulated in the Credit Agreement.  The law,
however, disfavors penalties, and it is possible that interest at the Default
Rate may be held to be an unenforceable penalty, to the extent such rate exceeds
the rate applicable prior to a default under the Credit Agreement.  Also, since
North Carolina General Statutes § 24-10.1 expressly provides for late charges,
it is possible that North Carolina courts, when faced specifically with the
issue, might rule that this statutory late charge preempts any other charge
(such as default interest) by a

3


--------------------------------------------------------------------------------


bank for delinquent payments.  The only North Carolina case which we have found
that addresses this issue is a 1978 Court of Appeals decision, which in our
opinion is of limited precedential value, North Carolina National Bank v.
Burnette, 38 N.C. App. 120, 247 S.E.2d 648 (1978), rev’d on other grounds, 297
N.C. 524, 256 S.E.2d 388 (1979).  While the court in that case did allow
interest after default (commencing with the date requested in the complaint) at
a rate six percent in excess of pre-default interest, we are unable to determine
from the opinion that any question was raised as to this being penal in nature,
nor does the court address the possible question of the statutory late charge
preempting a default interest surcharge.  Therefore, since the North Carolina
Supreme Court has not ruled in a properly presented case raising issues of its
possible penal nature and those of North Carolina General Statutes § 24-10.1, we
are unwilling to express an unqualified opinion that the Default Rate of
interest prescribed in the Credit Agreement is enforceable.

8.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement relating to evidentiary standards
or other standards by which the Credit Agreement are to be construed.

This opinion letter is delivered solely for your benefit in connection with the
Credit Agreement and, except for any Additional Bank or any Assignee which
becomes a Bank pursuant to Section 2.17 or 9.06(c) of the Credit Agreement, may
not be used or relied upon by any other Person or for any other purpose without
our prior written consent in each instance.  Our opinions expressed herein are
as of the date hereof, and we undertake no obligation to advise you of any
changes of applicable law or any other matters that may come to our attention
after the date hereof that may affect our opinions expressed herein.

Very truly yours,

 

 

 

4


--------------------------------------------------------------------------------


EXHIBIT C

OPINION OF
DAVIS POLK & WARDWELL, SPECIAL COUNSEL
              FOR THE AGENTS             

[Effective Date]

To the Banks and the Administrative Agent
                Referred to Below

 

c/o Wachovia Bank, National Association
        as Administrative Agent

Charlotte Plaza

201 S. College Street

CP-8, NC-0680

Charlotte, NC  28288-0680

Attn:       Syndication Agency Services

Dear Sirs:

We have participated in the preparation of the Amended and Restated Credit
Agreement (the “Credit Agreement”) dated as of June 28, 2007 among Duke Energy
Corporation, a Delaware corporation, Duke Energy Carolinas, LLC, a North
Carolina limited liability company, Duke Energy Ohio, Inc. a Ohio corporation,
Duke Energy Indiana, Inc., an Indiana corporation and Duke Energy Kentucky,
Inc., a Kentucky corporation (the “Borrowers”, each individually, a “Borrower”),
the banks listed on the signature pages thereof (the “Banks”), Wachovia Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other Agents party thereto, and have acted as special counsel for the Agents
for the purpose of rendering this opinion pursuant to Section 3.01(c)of the
Credit Agreement.  Terms defined in the Credit Agreement are used herein as
therein defined.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.

In rendering the opinion contained herein, we have assumed, among other things,
that the Credit Agreement and any Notes to be executed (i) are within each


--------------------------------------------------------------------------------


Borrower’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) have been duly executed and delivered, (iv) require no
action by or in respect of, or filing with, any governmental body, agency of
official and (v) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of any Borrower’s certificate of
incorporation or by-laws or any agreement, judgment, injunction, order, decree
or other instrument binding upon any Borrower or result in the creation or
imposition of any Lien on any asset of any Borrower.

Upon the basis of the foregoing, we are of the opinion that the Credit Agreement
constitutes a valid and binding agreement of each Borrower and the Notes, if and
when issued by a Borrower, constitute valid and binding obligations of such
Borrower enforceable in accordance with their respective terms, except as the
same may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and by general principles of equity.

In giving the foregoing opinion, we express no opinion as to the effect (if any)
of any law of any jurisdiction (except the State of New York) in which any Bank
is located which limits the rate of interest that such Bank may charge or
collect.

This opinion is rendered solely to you in connection with the above matter. 
This opinion may not be relied upon by you for any other purpose or relied upon
by or furnished to any other person, firm or corporation without our prior
written consent, except for Additional Banks and all Participants.

Very truly yours,

 

 

2


--------------------------------------------------------------------------------


 

EXHIBIT D

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of              , 20    among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), [DUKE ENERGY CORPORATION] and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Amended and Restated Credit Agreement dated as of June 28, 2007 among Duke
Energy Corporation, Duke Energy Carolinas, LLC, Duke Energy Ohio, Inc., Duke
Energy Indiana, Inc., and Duke Energy Kentucky, Inc. (the “Borrowers”, each
individually, a “Borrower”), the Assignor and the other Banks party thereto, as
Banks, the Administrative Agent and the other Agents party thereto (the “Credit
Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers and participate in Letters of Credit in an
aggregate principal amount at any time outstanding not to exceed
$                    ;(1)

WHEREAS, Loans made to the Borrowers by the Assignor under the Credit Agreement
in the aggregate principal amount of $               are outstanding at the date
hereof;

WHEREAS, Letters of Credit with a total amount available for drawing thereunder
of $                  are outstanding at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $                (the “Assigned
Amount”), together with a corresponding portion of its outstanding Loans and
Letter of Credit Liabilities, and the Assignee proposes to accept assignment of
such rights and assume the corresponding obligations from the Assignor on such
terms;*

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------

(1)The asterisked provisions shall be appropriately revised in the event of an
assignment after the Commitment Termination Date.


--------------------------------------------------------------------------------


 

SECTION 1.  Definitions.  All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Loans made
by, and Letter of Credit Liabilities of, the Assignor outstanding at the date
hereof.  Upon the execution and delivery hereof by the Assignor, the Assignee [,
Duke Energy Corporation] [, the Issuing Banks] and the Administrative Agent, the
payment of the amounts specified in Section 3 required to be paid on the date
hereof (i) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Bank under the Credit Agreement
with a Commitment in an amount equal to the Assigned Amount, and (ii) the
Commitment of the Assignor shall, as of the date hereof, be reduced by a like
amount and the Assignor released from its obligations under the Credit Agreement
to the extent such obligations have been assumed by the Assignee.  The
assignment provided for herein shall be without recourse to the Assignor.

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.(2)  It is understood
that facility [and Letter of Credit] fees accrued to the date hereof in respect
of the Assigned Amount are for the account of the Assignor and such fees
accruing from and including the date hereof are for the account of the
Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

SECTION 4.  Consent to Assignment.  This Agreement is conditioned upon the
consent of [Duke Energy Corporation,] [the Issuing Banks] and the Administrative
Agent pursuant to Section 9.06(c) of the Credit Agreement.  The execution of
this Agreement by [Duke Energy Corporation,] [the Issuing Banks] and the
Administrative Agent is evidence of this consent.  Pursuant to Section 9.06(c)
each Borrower agrees to execute and deliver a Note, if required by the

 

--------------------------------------------------------------------------------

(2)Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee.  It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

2


--------------------------------------------------------------------------------


Assignee, payable to the order of the Assignee to evidence the assignment and
assumption provided for herein.

SECTION 5.  Non-reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Borrower, or the
validity and enforceability of the obligations of any Borrower in respect of the
Credit Agreement or any Note.  The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of each Borrower.

SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 8.  Administrative Questionnaire.  Attached is an Administrative
Questionnaire duly completed by the Assignee.

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

 

 

[ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[DUKE ENERGY CORPORATION]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------


EXHIBIT E

EXTENSION AGREEMENT

Wachovia Bank, National Association, as Administrative
Agent under the Credit Agreement referred to below

Charlotte Plaza

201 S. College Street

CP-8, NC-0680

Charlotte, NC  28288-0680

Attn:     Syndication Agency Services

Ladies and Gentlemen:

Effective as of [date], the undersigned hereby agrees to extend its Commitment
and Commitment Termination Date under the Amended and Restated Credit Agreement
dated as of June 28, 2007 among Duke Energy Corporation, Duke Energy Carolinas,
LLC, Duke Energy Ohio, Inc., Duke Energy Indiana, Inc., Duke Energy Kentucky
Inc. (the “Borrowers”, each individually, a “Borrower”), the Banks party
thereto, Wachovia Bank, National Association, as Administrative Agent, and the
other Agents party thereto  (the “Credit Agreement”) for one year to [date to
which its Commitment Termination Date is to be extended] pursuant to Section
2.01(c) of the Credit Agreement. Terms defined in the Credit Agreement are used
herein as therein defined.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

Title:

 


--------------------------------------------------------------------------------


Agreed and Accepted:

DUKE ENERGY CORPORATION.
as Borrower

 

 

 

 

By:

 

 

 

Title:

 

 

DUKE ENERGY CAROLINAS, LLC,
as Borrower

 

 

 

 

By:

 

 

 

Title:

 

 

DUKE ENERGY OHIO, INC.,
as Borrower

 

 

 

 

By:

 

 

 

Title:

 

 

DUKE ENERGY INDIANA, INC.,
as Borrower

 

 

 

 

By:

 

 

 

Title:

 

 

DUKE ENERGY KENTUCKY, INC.,
as Borrower

 

 

 

 

By:

 

 

 

Title:

 

 

2


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

3


--------------------------------------------------------------------------------


EXHIBIT F

NOTICE OF ISSUANCE

Date:                        

To:                     Wachovia Bank, National Association, as Administrative
Agent
                           ______________, as Issuing Bank

From:                 [Duke Energy Corporation] [Duke Energy Carolinas, LLC]
[Duke Energy Ohio, Inc.] [Duke Energy Indiana, Inc.] [Duke Energy Kentucky,
Inc.]

Re:                                                               Amended and
Restated Credit Agreement dated as of June 28, 2007 (as amended from time to
time, the “Credit Agreement”) among Duke Energy Corporation, Duke Energy
Carolinas, LLC, Duke Energy Ohio, Inc., Duke Energy Indiana, Inc., Duke Energy
Kentucky, Inc. (the “Borrowers”, each individually, a “Borrower”), the Banks
party thereto, Wachovia Bank, National Association, as Administrative Agent and
the other Agents party thereto

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, Inc.] [Duke Energy Kentucky, Inc.] hereby gives notice
pursuant to Section 2.15(b) of the Credit Agreement that it requests the
above-named Issuing Bank to issue on or before ________________ a Letter of
Credit containing the terms attached hereto as Schedule I (the “Requested Letter
of Credit”).

The Requested Letter of Credit will be subject to [UCP 500] [ISP98].

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, Inc.] [Duke Energy Kentucky, Inc.] hereby represents and
warrants to the Issuing Bank, the Administrative Agent and the Banks that:

(a)                                  immediately after the issuance of the
Requested Letter of Credit, (i) the Utilization Limits are not exceeded and (ii)
the aggregate amount of the Letter of Credit Liabilities shall not exceed
$1,000,000,000;

(b)                                 immediately after the issuance of the
Requested Letter of Credit, no Default shall have occurred and be continuing;
and

(c)                                  the representations and warranties
contained in the Credit Agreement (except the representations and warranties set
forth in Section 4.04(c) and 4.06 of the Credit Agreement) shall be true on and
as of the date of issuance of the Requested Letter of Credit.

4


--------------------------------------------------------------------------------


[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, Inc.] [Duke Energy Kentucky, Inc.] hereby authorizes the
Issuing Bank to issue the Requested Letter of Credit with such variations from
the above terms as the Issuing Bank may, in its discretion, determine are
necessary and are not materially inconsistent with this Notice of Issuance.  The
opening of the Requested Letter of Credit and [Duke Energy Corporation] [Duke
Energy Carolinas, LLC] [Duke Energy Ohio, Inc.] [Duke Energy Indiana, Inc.]
[Duke Energy Kentucky, Inc.]’s responsibilities with respect thereto are subject
to [UCP 500] [ISP98] as indicated above and the terms and conditions set forth
in the Credit Agreement.

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

 

[DUKE ENERGY CORPORATION]

 

 

 

[DUKE ENERGY CAROLINAS, LLC]

 

 

 

[DUKE ENERGY OHIO, INC.]

 

 

 

[DUKE ENERGY INDIANA, INC.]

 

 

 

[DUKE ENERGY KENTUCKY, INC.]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


SCHEDULE I

Application and Agreement for
Irrevocable Standby Letter of Credit

To:  ____________________ (“Bank”)

Please TYPE information in the fields below.  We reserve the right to return
illegible applications for clarification.

Date:

 

 

 

The undersigned Applicant hereby requests Bank to issue and transmit by:
q Overnight Carrier   q Teletransmission   q Mail   q Other:

 

 

 

 

Explain:

L/C No.

 

 

 

an Irrevocable Standby Letter of Credit (the “Credit”) substantially as set
forth below. In issuing the Credit, Bank is expressly authorized to make such
changes from the terms herein below set forth as it, in its sole discretion, may
deem advisable.

 

 

(Bank Use Only)

 

 

 

Applicant (Full name & address)

 

Advising Bank (Designate name & address only, if desired)

 

 

 

 

 

 

Beneficiary (Full name & address)

 

Currency and amount in figures:

 

 

 

 

 

Currency and amount in words:

 

 

 

 

 

Expiration Date:

 

 

 

Charges: the Bank’s charges are for our account; all other banking charges are
to be paid by beneficiary.

 

Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Bank or its correspondent at Bank’s option accompanied by the following
documents:

o   Statement, purportedly signed by the Beneficiary, reading as follows (please
state below exact wording to appear on the statement):

 

o   Other Documents

 

o   Special Conditions (including, if Applicant has a preference, selection of
UCP as herein defined or ISP98 as herein defined).

 

o   Issue substantially in form of attached specimen. (Specimen must also be
signed by applicant.)

 

 


--------------------------------------------------------------------------------


 

Complete only when the Beneficiary (Foreign Bank, or other Financial
Institution) is to issue its undertaking based on this Credit. o Request
Beneficiary to issue and deliver their (specify type of undertaking)
                 in favor of                  for an amount not exceeding the
amount specified above, effective immediately relative to (specify contract
number or other pertinent reference) to expire on                 . (This date
must be at least 15 days prior to expiry date indicated above.) It is understood
that if the Credit is issued in favor of any bank or other financial or
commercial entity which has issued or is to issue an undertaking on behalf of
the Applicant of the Credit in connection with the Credit, the Applicant hereby
agrees to remain liable under this Application and Agreement in respect of the
Credit (even after its stated expiry date) until Bank is released by such bank
or entity.

 

Each Applicant signing below affirms that it has fully read and agrees to this
Application.  (Note:  If a bank, trust company, or other financial institution
signs as Applicant or joint and several co-Applicant for its customer, or if two
Applicants jointly and severally apply, both parties sign below.)  Documents may
be forwarded to the Bank by the beneficiary, or the negotiating bank, in one
mail.  Bank may forward documents to Applicant’s customhouse broker, or
Applicant if specified above, in one mail.  Applicant understands and agrees
that this Credit will be subject to the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce currently in
effect, and in use by Bank (“UCP”) or to the International Standby Practices of
the International Chamber of Commerce, Publication 590 or any subsequent version
currently in effect and in use by Bank (“ISP98”).

(Print or type name of Applicant)

 

(Print or type name of Applicant)

 

 

 

(Address)

 

(Address)

 

 

 

Authorized Signature (Title)

 

Authorized Signature (Title)

 

 

 

Authorized Signature (Title)

 

Authorized Signature (Title)

Customer Contact:

 

Phone:

 

BANK USE ONLY
NOTE:   Application will NOT be processed if this section is not complete.

Approved (Authorized Signature)

Date:

 

 

 

 

Approved (Print name and title)

City:

 

 

 

 

Customer SIC Code:

Borrower Default Grade:

Telephone:

 

 

 

Charge DDA#:

Fee:

RC #:

CLAS Bank #:

CLAS Obligor #:

 

 

 

 

 

Other (please explain):

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT G

APPROVED FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

BENEFICIARY:

LADIES AND GENTLEMEN:

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER                    , IN FAVOR OF [INSERT BENEFICIARY NAME], BY ORDER AND
FOR THE ACCOUNT OF [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE
ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.], [ON
BEHALF OF [INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC]
[DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY,
INC.]’S AFFILIATE OR SUBSIDIARY],] AT SIGHT FOR UP TO                   U.S.
DOLLARS (                         UNITED STATES DOLLARS) AGAINST THE FOLLOWING
DOCUMENTS:

1)            A BENEFICIARY’S SIGNED CERTIFICATE STATING “[[DUKE ENERGY
CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY
INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.]/[INSERT NAME OF [DUKE ENERGY
CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY
INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.]’S AFFILIATE OR SUBSIDIARY]] IS IN
DEFAULT UNDER ONE OR MORE AGREEMENTS BETWEEN [[DUKE ENERGY CORPORATION] [DUKE
ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.]
[DUKE ENERGY KENTUCKY, INC.]/[INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE
ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.]
[DUKE ENERGY KENTUCKY, INC.]’S AFFILIATE OR SUBSIDIARY]] AND [INSERT
BENEFICIARY’S NAME].”

OR

2)            A BENEFICIARY’S SIGNED CERTIFICATE STATING “[INSERT BENEFICIARY’S
NAME] HAS REQUESTED ALTERNATE SECURITY FROM [[DUKE ENERGY CORPORATION] [DUKE
ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.]
[DUKE ENERGY KENTUCKY, INC.]/[INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE
ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.]
[DUKE ENERGY KENTUCKY, INC.]’S AFFILIATE OR SUBSIDIARY]] AND [DUKE ENERGY

3


--------------------------------------------------------------------------------


CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY
INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.]/[INSERT NAME OF [DUKE ENERGY
CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY
INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.]’S AFFILIATE OR SUBSIDIARY]] HAS NOT
PROVIDED ALTERNATE SECURITY ACCEPTABLE TO [INSERT BENEFICIARY’S NAME] AND THIS
LETTER OF CREDIT HAS LESS THAN TWENTY DAYS UNTIL EXPIRY.”

AND

3)            A DRAFT STATING THE AMOUNT TO BE DRAWN.

SPECIAL CONDITIONS:

1.             PARTIAL DRAWINGS ARE PERMITTED.

2.             DOCUMENTS MUST BE PRESENTED AT OUR COUNTER NO LATER
THAN                      , WHICH IS THE EXPIRY DATE OF THIS STANDBY LETTER OF
CREDIT.

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR PAYMENT AT
OUR OFFICE LOCATED AT                                                     ON OR
BEFORE THE EXPIRY DATE OF THIS CREDIT.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, 1993 REVISION,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500.

COMMUNICATIONS WITH RESPECT TO THIS STANDBY LETTER OF CREDIT SHALL BE IN WRITING
AND SHALL BE ADDRESSED TO US AT                                 , SPECIFICALLY
REFERRING TO THE NUMBER OF THIS STANDBY LETTER OF CREDIT.

VERY TRULY YOURS

[ISSUING BANK]

4


--------------------------------------------------------------------------------